


Exhibit 10.45

 

EXECUTION VERSION

 

REVOLVER INTERCREDITOR AGREEMENT

 

THIS REVOLVER INTERCREDITOR AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of February 22, 2007 among DEUTSCHE BANK AG NEW
YORK BRANCH (“Deutsche Bank New York”), in its capacity as First Lien Collateral
Agent (as defined below), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), in its
capacity as Second Lien Collateral Agent (as defined below), and DEUTSCHE BANK
AG CAYMAN ISLANDS BRANCH (“Deutsche Bank Cayman”), in its capacity as Third Lien
Collateral Agent (as defined below).  Capitalized terms used herein but not
otherwise defined herein have the meanings set forth in Section 1 below.

 

RECITALS

 

A.            BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation
(the “Company”) is party to the Revolving Credit Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time (including to add new loans or other
extensions of credit thereunder or increase the amount of loans or other
obligations thereunder), the “Revolving Credit Agreement”), among the Company
and certain of its Subsidiaries, the lender parties party thereto from time to
time, Deutsche Bank New York, as collateral monitoring agent, administrative
agent, swingline lender and letter of credit issuer, Bear Stearns & Co. Inc., as
syndication agent, J.P. Morgan Securities Inc., as documentation agent, and
Deutsche Bank Securities Inc., Bear Stearns & Co. Inc. and J.P. Morgan
Securities Inc., as joint lead arrangers and joint book managers.

 

B.            The Company is party to the Term Loan Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time (including to add new loans or other
extensions of credit thereunder or increase the amount of loans or other
obligations thereunder), the “Term Loan Agreement”), among the Company and
certain of its Subsidiaries, the lenders party thereto from time to time,
Deutsche Bank New York, as administrative agent, Bear Stearns & Co., Inc., as
syndication agent and J.P. Morgan Securities, Inc., as documentation agent, and
Deutsche Bank Securities Inc., Bear Stearns & Co., Inc. and J.P. Morgan
Securities Inc., as joint lead arrangers and joint book managers.

 

C.            The Company is party to (i) an indenture dated as of October 20,
1997 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “2007 Notes Indenture”), among the Company, the
guarantors identified therein and The Bank of New York, as trustee pursuant to
which certain 8% senior notes due 2007 (the “2007 Notes”) were issued; (ii) an
indenture dated as of December 3, 1998 (as amended, restated, supplemented,
waived, Refinanced or otherwise modified from time to time, the “2008 Notes
Indenture”), among the Company, the guarantors identified therein and The Bank
of New York, as trustee pursuant to which certain 8% senior notes due 2008 (the
“2008 Notes”) were issued; and (iii) an indenture dated as of July 26, 2004 (as
amended, restated, supplemented, waived,

 

--------------------------------------------------------------------------------


 

Refinanced or otherwise modified from time to time, the “2014 Notes Indenture”
and together with the 2007 Notes Indenture, the 2008 Notes Indenture and the
2014 Notes Indenture, the “Existing Indentures”) among the Company, the
Guarantors identified therein and Wilmington Trust Company, as Trustee, pursuant
to which certain 7.75% senior notes (the “2014 Notes” and together with the 2007
Notes and the 2008 Notes, collectively, the “Existing Notes”) were issued.

 

D.            The Company is a party to a Bridge Loan Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time, the “Bridge Loan Agreement”), among the
Company and certain of its Subsidiaries, the Lenders party thereto from time to
time, Deutsche Bank Cayman, as Administrative Agent, Deutsche Bank Cayman and
Bear Stearns Corporate Lending Inc., as Joint Lead Arrangers and Deutsche Bank
Cayman, Bear Stearns Corporate Lending Inc. and JPMorgan Chase Bank, N.A. as
Joint Book Managers pursuant to which the Company and certain of its
Subsidiaries will borrow a senior secured bridge loan (the “Bridge Loan”).  It
is contemplated that the Bridge Loan will be refinanced with the issuance of
Senior Notes (as defined in the Revolving Credit Agreement).

 

E.             Deutsche Bank New York, as Administrative Agent for the Lenders
and Agents party to the Term Loan Agreement from time to time, The Bank of New
York, as Trustee under the 2007 Notes Indenture and the 2008 Notes Indenture,
and Wilmington Trust Company, as Trustee under the 2014 Notes Indenture, DBTCA,
the Company and the other Grantors are party to the Collateral Agency Agreement
dated February 22, 2007 (as amended, restated, supplemented, waived, replaced or
otherwise modified from time to time, the “Collateral Agency Agreement”) in
which the parties thereto have appointed DBTCA to act as collateral agent on
behalf of the parties thereto.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Additional Party Addendum” shall have the meaning set forth in Section 7.4.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean Title 11 of the United States Code.

 

“Bridge Loan” shall have the meaning set forth in the recitals.

 

“Bridge Loan Agreement” shall have the meaning set forth in the recitals.

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including the right to share in profits and losses,
the right to receive distributions of cash and other property, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise Control over such
Person, collectively with, in any such case, all warrants, options and other
rights to purchase or otherwise acquire, and all other instruments convertible
into or exchangeable for, any of the foregoing.

 

“Collateral Agency Agreement” shall have the meaning set forth in the recitals.

 

“Collateral Agent(s)” means individually the First Lien Collateral Agent, the
Second Lien Collateral Agent or the Third Lien Collateral Agent and collectively
means the First Lien Collateral Agent, the Second Lien Collateral Agent and the
Third Lien Collateral Agent.

 

“Common Collateral” means all “Collateral” as defined in the First Lien Security
Agreement.

 

“Common Collateral Enforcement Actions” shall have the meaning set forth in
Section 3.3.

 

“Common Collateral Processing and Sale Period” shall have the meaning set forth
in Section 3.3.

 

“Comparable Subordinated Lien Security Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First Lien Document,
those Subordinated Lien Security Documents that create a Lien on the same Common
Collateral (but only to the extent relating to such Common Collateral), granted
by the same Grantor.

 

“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Documents” shall mean the First Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“DBTCA” shall have the meaning set forth in the recitals.

 

3

--------------------------------------------------------------------------------


 

“Deposit Account” has the meaning set forth in the UCC.

 

“Deutsche Bank New York” shall have the meaning set forth in the recitals.

 

“Deutsche Bank Cayman” shall have the meaning set forth in the recitals.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.3, payment in full in cash (except for contingent
obligations) of all First Lien Obligations and, with respect to letters of
credit or letter of credit guaranties outstanding under the First Lien
Documents, delivery of cash collateral or backstop letters of credit in respect
thereof in a manner consistent with the Revolving Credit Agreement, in each case
after or concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of First Lien Secured Parties
under First Lien Documents; provided, however, that the Discharge of First Lien
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other First Lien Obligations that constitute an exchange or
replacement for or a Refinancing of such First Lien Obligations (unless in
connection with such exchange, replacement or Refinancing all the First Lien
Obligations are repaid in full in cash (and the other conditions set forth in
this definition prior to the proviso are satisfied).  In the event the First
Lien Obligations are modified and the First Lien Obligations are paid over time
or otherwise modified pursuant to Section 1129 of the Bankruptcy Code, the First
Lien Obligations shall be deemed to be discharged when the final payment is
made, in cash, in respect of such indebtedness and any obligations pursuant to
such new indebtedness shall have been satisfied.

 

“Discharge of Second Lien Obligations” means “Discharge of First Lien
Obligations,” as defined in the General Intercreditor Agreement, as in effect on
the date hereof.

 

“Disposition” has the meaning set forth in Section 2.4(b).

 

“Enforcement Notice” shall mean a written notice delivered by the Second Lien
Collateral Agent to the First Lien Collateral Agent announcing the commencement
of an Exercise of Secured Creditor Remedies.

 

“Event of Default” shall mean an Event of Default under the Revolving Credit
Agreement, the Term Loan Agreement, the Existing Indentures or the Bridge Loan
Agreement.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

 

(a)           the taking by any Secured Party of any action to enforce or
realize upon any Lien on Common Collateral, including the institution of any
foreclosure proceedings or the noticing of any public or private sale pursuant
to Article 9 of the Uniform Commercial Code;

 

(b)           the exercise by any Secured Party of any right or remedy provided
to a secured creditor on account of a Lien on Common Collateral under any of the

 

4

--------------------------------------------------------------------------------


 

Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the Common Collateral in
satisfaction of a Lien;

 

(c)           the taking of any action by any Secured Party or the exercise of
any right or remedy by any Secured Party in respect of the collection on, set
off against, marshaling of, injunction respecting or foreclosure on the Common
Collateral or the Proceeds thereof;

 

(d)           the appointment on the application of a Secured Party, of a
receiver, receiver and manager or interim receiver of all or part of the Common
Collateral;

 

(e)           the sale, lease, license, or other disposition of all or any
portion of the Common Collateral by private or public sale conducted by a
Secured Party or any other means at the direction of a Secured Party permissible
under applicable law; or

 

(f)            the exercise of any other right of a secured creditor under
Part 6 of Article 9 of the Uniform Commercial Code in respect of Common
Collateral.

 

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the First Lien Collateral Agent to obtain cash dominion (as defined in the
Revolving Credit Agreement), including, without limitation, the notification of
account debtors, depository institutions or any other Person to deliver proceeds
of Common Collateral to the First Lien Collateral Agent (unless and until the
Lenders under the Revolving Credit Agreement cease to extend credit to the
Borrowers thereunder, in which event an Exercise of Secured Creditor Remedies
shall be deemed to have occurred), (iii) the consent by a Secured Party to a
sale or other disposition by any Grantor of any of its assets or properties,
(iv) the acceleration of all or a portion of the First Lien Obligations or any
Subordinated Lien Obligations, (v) the reduction of the borrowing base, advance
rates or sublimits by the Administrative Agent under the Revolving Credit
Agreement, the First Lien Collateral Agent and the Lenders under the First Lien
Credit Agreement, (vi) the imposition of reserves in the determination of Loan
Value (as defined in the Revolving Credit Agreement) by the Administrative Agent
under the Revolving Credit Agreement, or (vii) an account ceasing to be an
“Eligible Receivable” under the Revolving Credit Agreement.  For the avoidance
of doubt, the actions permitted by Sections 2.3(b), 2.4(a) and 3.1 shall not be
deemed to be an Exercise of Secured Creditor Remedies.

 

“Existing Indentures” shall have the meaning set forth in the recitals.

 

“First Lien Collateral Agent” shall mean Deutsche Bank New York, in its capacity
as collateral monitoring agent for the lenders and other secured parties under
the Revolving Credit Agreement and the other First Lien Documents entered into
pursuant to the Revolving Credit Agreement, together with its successors and
permitted assigns under the Revolving Credit Agreement exercising substantially
the same rights and powers; provided, however, that, if such

 

5

--------------------------------------------------------------------------------


 

First Lien Collateral Agent is not Deutsche Bank New York, such First Lien
Collateral Agent shall have become a party to this Agreement and the other
applicable First Lien Security Documents.

 

“First Lien Documents” means the credit, guarantee and security documents
governing the First Lien Obligations, including, without limitation, the
Revolving Credit Agreement and the First Lien Security Documents and agreements
in respect of Cash Management Services (as defined in the Revolving Credit
Agreement as in effect on the date hereof) and Secured Hedge Agreements (as
defined in the Revolving Credit Agreement as in effect on the date hereof).

 

“First Lien Obligations” shall mean all “Secured Obligations” as defined in the
First Lien Security Agreement.

 

“First Lien Security Agreement” means the Security Agreement (as defined in the
Revolving Credit Agreement).

 

“First Lien Security Documents” means the First Lien Security Agreement and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing First Lien Obligations or under which rights or
remedies with respect to such Liens are governed.

 

“First Lien Secured Parties” means “Secured Parties” as defined in the Revolving
Credit Agreement.

 

“General Intercreditor Agreement” means that certain General Intercreditor
Agreement dated the date hereof among the Second Lien Collateral Agent and the
Third Lien Collateral Agent, as the same may be amended, restated, modified or
waived from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Grantors” shall mean the Company and each Subsidiary that has executed and
delivered a First Lien Security Document, a Second Lien Security Document or a
Third Lien Security Document.

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” or “Debt”, as the case may be, within the meaning of the
Revolving Credit Agreement, the Term Loan Agreement, the Existing Indentures or
the Bridge Loan Agreement.

 

“Insolvency Proceeding” shall mean:

 

(1)           any case commenced by or against the Company or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or

 

6

--------------------------------------------------------------------------------


 

proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Lien Priority” shall mean with respect to any Lien of the First Lien Collateral
Agent, the First Lien Secured Parties, the Second Lien Collateral Agent, the
Second Lien Secured Parties, the Third Lien Collateral Agent or the Third Lien
Secured Parties in the Common Collateral, the order of priority of such Lien as
specified in Section 2.1.

 

“Non-Revolver Collateral” means all “Collateral” as defined in the Second Lien
Security Documents other than Common Collateral.

 

“Non-Revolver Collateral Agent” means “First Lien Collateral Agent” as defined
in the General Intercreditor Agreement.

 

“Non-Revolver Collateral Enforcement Action” shall have the meaning set forth in
Section 3.3.

 

“Non-Revolver Collateral Enforcement Action Notice” shall have the meaning as
set forth in Section 3.3.

 

“Officers’ Certificate” shall have the meaning set forth in the Existing
Indentures.

 

“Party” shall mean the First Lien Collateral Agent, the Second Lien Collateral
Agent or the Third Lien Collateral Agent, and “Parties” shall mean collectively
the First Lien Collateral Agent, the Second Lien Collateral Agent and the Third
Lien Collateral Agent.

 

“Payment Discharge” shall have the meaning set forth in Section 2.4.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or

 

7

--------------------------------------------------------------------------------


 

recovered when any Common Collateral is sold, exchanged, collected, or disposed
of, whether voluntarily or involuntarily.

 

“Recovery” shall have the meaning set forth in Section 5.3.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness, in whole or in
part, including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated.
“Refinanced” and “Refinancing” have correlative meanings.

 

“Revolving Credit Agreement” shall have the meaning set forth in the recitals.

 

“Second Lien Collateral Agent” shall mean DBTCA, in its capacity as collateral
agent for the lenders and other secured parties under the Term Loan Agreement
and the holders of the Existing Notes pursuant to the Collateral Agency
Agreement, together with its successors and permitted assigns in such capacity;
provided, however, that, if such Second Lien Collateral Agent is not DBTCA, such
Second Lien Collateral Agent shall have become a party to this Agreement and the
other applicable Second Lien Security Documents.

 

“Second Lien Documents” means the indentures, loan, guarantee and security
documents governing the Second Lien Obligations, including, without limitation,
the Term Loan Agreement, the Existing Indentures, Secured Hedge Agreements (as
defined in the Term Loan Agreement) and the Second Lien Security Documents.

 

“Second Lien Enforcement Date” means the date which is 180 days after the
occurrence of both (i) a continuing Event of Default (under the Term Loan
Agreement or the Existing Indentures) and (ii) the First Lien Collateral Agent’s
receipt of an Enforcement Notice from the Second Lien Collateral Agent,
provided, however, that the Second Lien Enforcement Date shall be stayed and
shall not occur (or be deemed to have occurred) (A) at any time the First Lien
Collateral Agent or the First Lien Secured Parties have commenced and are
diligently pursuing enforcement action against the Common Collateral, (B) at any
time that any Grantor is then a debtor under or with respect to (or otherwise
subject to any Insolvency Proceeding), or (C) if the Event of Default under any
of the Second Lien Documents is waived or cured in accordance with the terms of
the Term Loan Agreement or the Existing Indentures.

 

“Second Lien Obligations” shall mean all “Secured Obligations” as defined in the
Second Lien Security Agreement and the Existing Indentures.

 

“Second Lien Secured Parties” means, at any relevant time, the holders of Second
Lien Obligations at such time, including the lenders and agents under the Term
Loan Agreement, the noteholders and trustees under the Existing Indentures,
hedge banks providing the Secured Hedge Agreements (as defined in the Term Loan
Agreement) and the Second Lien Collateral Agent.

 

8

--------------------------------------------------------------------------------


 

“Second Lien Security Agreement” means the Security Agreement dated February 22,
2007 made by the Company and each other Grantor identified therein to DBTCA for
the Secured Parties (as defined therein).

 

“Second Lien Security Documents” means the Second Lien Security Agreement and
any other agreement, document or instrument pursuant to which a Lien is granted
or purported to be granted securing Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

 

“Secured Parties” shall mean the First Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

 

“Subordinated Lien Collateral Agents” means the Second Lien Collateral Agent and
the Third Lien Collateral Agent, collectively.

 

“Subordinated Lien Documents” means, collectively, the Second Lien Documents and
the Third Lien Documents.

 

“Subordinated Lien Obligations” means, collectively, the Second Lien Obligations
and the Third Lien Obligations.

 

“Subordinated Lien Secured Parties” means, collectively, the Second Lien Secured
Parties and the Third Lien Secured Parties.

 

“Subordinated Lien Security Documents” means, collectively, the Second Lien
Security Documents and the Third Lien Security Documents.

 

“Subsidiary” shall mean any Subsidiary of the Company as defined in the Credit
Documents.

 

“Term Loan Agreement” shall have the meaning set forth in the recitals.

 

“Third Lien Collateral Agent” shall mean (i) so long as Third Lien Obligations
are outstanding under the Bridge Loan Agreement, Deutsche Bank Cayman, in its
capacity as collateral agent for the lenders and other secured parties under the
Bridge Loan Agreement and the other security documents thereunder, together with
its successors and permitted assigns under the Bridge Loan Agreement exercising
substantially the same rights and powers; provided, however, that, if such Third
Lien Collateral Agent is not Deutsche Bank Cayman, such Third Lien Collateral
Agent shall have become a party to this Agreement and the other applicable Third
Lien Security Documents and (ii) any time thereafter, such agent or trustee as
is designated “Third Lien Collateral Agent” by the Third Lien Secured Parties
holding a majority in principal amount of the Third Lien Obligations then
outstanding or pursuant to such other arrangement as agreed to among the holders
of Third Lien Obligations.

 

“Third Lien Documents” means the credit documents and security documents
governing the Third Lien Obligations, including, without limitation, the Bridge
Loan Agreement and the related Third Lien Security Documents.

 

9

--------------------------------------------------------------------------------

 

“Third Lien Obligations” means “Secured Obligations” as defined in the Security
Agreement (as defined in the Bridge Loan Agreement), obligations with respect to
any Indebtedness that Refinances the Obligations (as defined in the Bridge Loan
Agreement) under the Bridge Loan Agreement and obligations with respect to other
Indebtedness permitted to be incurred under the Bridge Loan Agreement, the Term
Loan Agreement, the Existing Indentures and the Revolving Credit Agreement,
which is by its terms intended to be secured equally and ratably with the Bridge
Loan or on a basis junior to the Liens securing the Bridge Loan (provided that
such Lien is permitted to be incurred under the Bridge Loan Agreement, the Term
Loan Agreement, the Existing Indentures and the Revolving Credit Agreement);
provided, however, that the holders of such Indebtedness or their Third Lien
Representative is a party to the Third Lien Security Documents in accordance
with the terms thereof and has appointed the Third Lien Collateral Agent as
collateral agent for such holders of Third Lien Obligations with respect to all
or a portion of the Common Collateral.

 

“Third Lien Representative” means any duly authorized representative of any
holders of Third Lien Obligations which representative is a party to the Third
Lien Documents.

 

“Third Lien Secured Parties” means (i) so long as the Bridge Loan is
outstanding, the lenders and agents under the Bridge Loan Agreement, (ii) the
Third Lien Collateral Agent, (iii) the holders from time to time of any other
Third Lien Obligations, and (iv) each Third Lien Representative.

 

“Third Lien Security Documents” means the Security Agreement (as defined in the
Bridge Loan Document) and any agreement, document or instrument pursuant to
which a Lien is granted or purported to be granted securing Third Lien
Obligations or under which rights or remedies with respect to such Liens are
governed, which in each case may include intercreditor and/or subordination
agreements or arrangements among various Third Lien Secured Parties.

 

“2007 Notes” shall have the meaning set forth in the recitals.

 

“2007 Notes Indenture” shall have the meaning set forth in the recitals.

 

“2008 Notes” shall have the meaning set forth in the recitals.

 

“2008 Notes Indenture” shall have the meaning set forth in the recitals.

 

“2014 Notes” shall have the meaning set forth in the recitals.

 

“2014 Notes Indenture” shall have the meaning set forth in the recitals.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may, from time to time, be in effect in the State of New York; provided,
however, that to the extent that the Uniform Commercial Code is used to define
any term in any security document and such term is defined differently in
differing Articles of the Uniform Commercial Code, the definition of such term
contained in Article 9 shall govern; provided, further, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection, publication or priority of, or remedies with respect to, Liens of
any Party is governed by the Uniform Commercial Code or foreign personal
property security laws as enacted and in effect in

 

10

--------------------------------------------------------------------------------


 

a jurisdiction other than the State of New York, the term “Uniform Commercial
Code” will mean the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

 

Section 1.2            Rules of Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting and shall be deemed to be followed by the phrase “without
limitation,” and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, schedule and exhibit
references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, restatements, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements set forth
herein).  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any reference herein to the repayment in full
of an obligation shall mean the payment in full in cash of such obligation, or
in such other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.

 


ARTICLE 2
LIEN PRIORITY SECTION

 


SECTION 2.1            PRIORITY OF LIENS.

 


(A)           NOTWITHSTANDING (I) THE DATE, TIME, METHOD, MANNER, OR ORDER OF
GRANT, ATTACHMENT, OR PERFECTION OF ANY LIENS GRANTED TO THE FIRST LIEN
COLLATERAL AGENT OR THE FIRST LIEN SECURED PARTIES IN RESPECT OF ALL OR ANY
PORTION OF THE COMMON COLLATERAL OR OF ANY LIENS GRANTED TO ANY SUBORDINATED
LIEN COLLATERAL AGENT OR ANY SUBORDINATED LIEN SECURED PARTIES IN RESPECT OF ALL
OR ANY PORTION OF THE COMMON COLLATERAL, AND REGARDLESS OF HOW ANY SUCH LIEN WAS
ACQUIRED (WHETHER BY GRANT, STATUTE, OPERATION OF LAW, SUBROGATION OR
OTHERWISE), (II) THE ORDER OR TIME OF FILING OR RECORDATION OF ANY DOCUMENT OR
INSTRUMENT FOR PERFECTING THE LIENS IN FAVOR OF THE FIRST LIEN COLLATERAL AGENT
OR ANY SUBORDINATED LIEN COLLATERAL AGENT (OR THE FIRST LIEN SECURED PARTIES OR
ANY OF THE SUBORDINATED LIEN SECURED PARTIES) ON ANY COMMON COLLATERAL,
(III) ANY PROVISION OF THE UNIFORM COMMERCIAL CODE, THE BANKRUPTCY CODE OR ANY
OTHER APPLICABLE LAW, OR OF ANY OF THE FIRST LIEN DOCUMENTS OR ANY OF THE
SUBORDINATED LIEN DOCUMENTS, OR (IV) WHETHER THE FIRST LIEN COLLATERAL AGENT OR
ANY SUBORDINATED LIEN COLLATERAL AGENT, IN EACH CASE, EITHER DIRECTLY OR THROUGH
AGENTS, HOLDS POSSESSION OF, OR HAS CONTROL OVER, ALL OR ANY PART OF THE COMMON
COLLATERAL, THE FIRST LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE FIRST
LIEN SECURED PARTIES, THE SECOND LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF THE
SECOND LIEN SECURED PARTIES AND THE THIRD LIEN COLLATERAL AGENT, ON BEHALF OF
ITSELF AND THE THIRD LIEN SECURED PARTIES, HEREBY AGREE THAT:

 

11

--------------------------------------------------------------------------------


 

(1)           ANY LIEN IN RESPECT OF ALL OR ANY PORTION OF THE COMMON COLLATERAL
NOW OR HEREAFTER HELD BY OR ON BEHALF OF ANY SUBORDINATED LIEN COLLATERAL AGENT
OR ANY SUBORDINATED LIEN SECURED PARTY THAT SECURES ALL OR ANY PORTION OF THE
SUBORDINATED LIEN OBLIGATIONS SHALL IN ALL RESPECTS BE JUNIOR AND SUBORDINATE TO
ALL LIENS GRANTED TO THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN SECURED
PARTIES ON THE COMMON COLLATERAL; AND

 

(2)           ANY LIEN IN RESPECT OF ALL OR ANY PORTION OF THE COMMON COLLATERAL
NOW OR HEREAFTER HELD BY OR ON BEHALF OF THE FIRST LIEN COLLATERAL AGENT OR ANY
FIRST LIEN SECURED PARTY THAT SECURES ALL OR ANY PORTION OF THE FIRST LIEN
OBLIGATIONS SHALL IN ALL RESPECTS BE SENIOR AND PRIOR TO ALL LIENS GRANTED ANY
SUBORDINATED LIEN COLLATERAL AGENT OR SUBORDINATED LIEN SECURED PARTY ON THE
COMMON COLLATERAL.

 

Each Subordinated Lien Collateral Agent, for and on behalf of itself and each
applicable Subordinated Lien Secured Party, expressly agrees that any Lien
purported to be granted on any Common Collateral as security for the First Lien
Obligations shall be deemed to be and shall be deemed to remain senior in all
respects and prior to all Liens on the Common Collateral securing any
Subordinated Lien Obligations for all purposes regardless of whether the Lien
purported to be granted is found to be improperly granted, improperly perfected,
preferential, a fraudulent conveyance or legally or otherwise deficient in any
manner.

 


(B)           THE FIRST LIEN COLLATERAL AGENT, FOR AND ON BEHALF OF ITSELF AND
THE FIRST LIEN SECURED PARTIES, ACKNOWLEDGES AND AGREES THAT, CONCURRENTLY
HEREWITH, THE SECOND LIEN COLLATERAL AGENT, FOR THE BENEFIT OF ITSELF AND THE
SECOND LIEN SECURED PARTIES, AND THE THIRD LIEN COLLATERAL AGENT, FOR THE
BENEFIT OF ITSELF AND THE THIRD LIEN SECURED PARTIES, HAVE EACH BEEN GRANTED
LIENS UPON ALL OF THE COMMON COLLATERAL IN WHICH THE FIRST LIEN COLLATERAL AGENT
HAS BEEN GRANTED LIENS AND THE FIRST LIEN COLLATERAL AGENT HEREBY CONSENTS
THERETO.  THE SUBORDINATION OF LIENS BY THE SUBORDINATED LIEN COLLATERAL AGENTS
IN FAVOR OF THE FIRST LIEN COLLATERAL AGENT AS SET FORTH HEREIN SHALL NOT BE
DEEMED TO SUBORDINATE THE RESPECTIVE LIENS OF THE SUBORDINATED LIEN COLLATERAL
AGENTS OR THE SUBORDINATED LIEN SECURED PARTIES TO LIENS SECURING ANY OTHER
OBLIGATIONS OTHER THAN THE FIRST LIEN OBLIGATIONS (SUBJECT TO THE GENERAL
INTERCREDITOR AGREEMENT).


 


SECTION 2.2            WAIVER OF RIGHT TO CONTEST LIENS.

 


(A)           EACH OF (X) THE SECOND LIEN COLLATERAL AGENT, FOR AND ON BEHALF OF
ITSELF AND THE SECOND LIEN SECURED PARTIES, AND (Y) THE THIRD LIEN COLLATERAL
AGENT, FOR AND ON BEHALF OF ITSELF AND THE THIRD LIEN SECURED PARTIES, SEVERALLY
AGREES THAT IT SHALL NOT (AND HEREBY WAIVES ANY RIGHT TO) TAKE ANY ACTION TO
CONTEST OR CHALLENGE (OR ASSIST OR SUPPORT ANY OTHER PERSON IN CONTESTING OR
CHALLENGING), DIRECTLY OR INDIRECTLY, WHETHER OR NOT IN ANY PROCEEDING
(INCLUDING IN ANY INSOLVENCY PROCEEDING), THE VALIDITY, PRIORITY,
ENFORCEABILITY, OR PERFECTION OF THE LIENS OF THE FIRST LIEN COLLATERAL AGENT
AND THE FIRST LIEN SECURED PARTIES IN RESPECT OF COMMON COLLATERAL OR THE
PROVISIONS OF THIS AGREEMENT.  EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH OF THE (X) SECOND LIEN COLLATERAL AGENT, FOR ITSELF AND ON
BEHALF OF THE SECOND LIEN SECURED PARTIES, AND (Y) THE THIRD LIEN COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF THE THIRD LIEN SECURED PARTIES, SEVERALLY
AGREES THAT IT WILL NOT TAKE ANY ACTION THAT WOULD INTERFERE WITH ANY EXERCISE
OF SECURED CREDITOR REMEDIES UNDERTAKEN BY THE FIRST LIEN COLLATERAL AGENT OR
ANY FIRST LIEN SECURED PARTY UNDER THE FIRST LIEN DOCUMENTS WITH RESPECT TO THE
COMMON COLLATERAL.

 

12

--------------------------------------------------------------------------------


 

Except to the extent expressly set forth in this Agreement, each of (x) the
Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Secured Parties, and (y) the Third Lien Collateral Agent, for itself and the
Third Lien Secured Parties, hereby waives any and all rights it may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the First Lien Collateral Agent or any First Lien
Secured Party seeks to enforce its Liens in any Common Collateral.

 


(B)           THE FIRST LIEN COLLATERAL AGENT, FOR AND ON BEHALF OF ITSELF AND
THE FIRST LIEN SECURED PARTIES, AGREES THAT IT AND THEY SHALL NOT (AND HEREBY
WAIVES ANY RIGHT TO) TAKE ANY ACTION TO CONTEST OR CHALLENGE (OR ASSIST OR
SUPPORT ANY OTHER PERSON IN CONTESTING OR CHALLENGING), DIRECTLY OR INDIRECTLY,
WHETHER OR NOT IN ANY PROCEEDING (INCLUDING IN ANY INSOLVENCY PROCEEDING), THE
VALIDITY, PRIORITY, ENFORCEABILITY, OR PERFECTION OF THE RESPECTIVE LIENS OF THE
SUBORDINATED LIEN COLLATERAL AGENTS OR THE SUBORDINATED LIEN SECURED PARTIES IN
RESPECT OF THE COMMON COLLATERAL OR THE PROVISIONS OF THIS AGREEMENT.


 


SECTION 2.3            REMEDIES STANDSTILL.


 


(A)           EACH OF (X) THE SECOND LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF
AND THE SECOND LIEN SECURED PARTIES, AND (Y) THE THIRD LIEN COLLATERAL AGENT, ON
BEHALF OF ITSELF AND THE THIRD LIEN SECURED PARTIES, SEVERALLY AGREES THAT, FROM
THE DATE HEREOF UNTIL THE DATE UPON WHICH THE DISCHARGE OF FIRST LIEN
OBLIGATIONS SHALL HAVE OCCURRED, (X) NEITHER THE SECOND LIEN COLLATERAL AGENT
NOR ANY SECOND LIEN SECURED PARTY AND (Y) NEITHER THE THIRD LIEN COLLATERAL
AGENT NOR ANY THIRD LIEN SECURED PARTY WILL EXERCISE ANY SECURED CREDITOR
REMEDIES WITH RESPECT TO ANY COMMON COLLATERAL WITHOUT THE WRITTEN CONSENT OF
THE FIRST LIEN COLLATERAL AGENT, AND WILL NOT TAKE, RECEIVE OR ACCEPT ANY
PROCEEDS OF COMMON COLLATERAL, IT BEING UNDERSTOOD AND AGREED THAT THE TEMPORARY
DEPOSIT OF PROCEEDS OF COMMON COLLATERAL IN A DEPOSIT ACCOUNT CONTROLLED BY ANY
SUBORDINATED LIEN COLLATERAL AGENT SHALL NOT CONSTITUTE A BREACH OF THIS
AGREEMENT SO LONG AS SUCH PROCEEDS ARE PROMPTLY REMITTED TO THE FIRST LIEN
COLLATERAL AGENT; PROVIDED, HOWEVER, THAT, SUBJECT TO SECTION 4.1(B), UPON THE
OCCURRENCE OF THE SECOND LIEN ENFORCEMENT DATE, THE SECOND LIEN COLLATERAL AGENT
ACTING ON BEHALF OF ITSELF AND THE SECOND LIEN SECURED PARTIES MAY EXERCISE SUCH
REMEDIES WITHOUT SUCH PRIOR WRITTEN CONSENT OF ANY OTHER COLLATERAL AGENT.  FROM
AND AFTER THE DATE UPON WHICH THE DISCHARGE OF FIRST LIEN OBLIGATIONS SHALL HAVE
OCCURRED (OR, WITH RESPECT TO THE SECOND LIEN COLLATERAL AGENT, ACTING ON BEHALF
OF ITSELF AND THE SECOND LIEN SECURED PARTIES, PRIOR THERETO UPON THE OCCURRENCE
OF THE SECOND LIEN ENFORCEMENT DATE), THE SUBORDINATED LIEN COLLATERAL AGENTS OR
ANY SUBORDINATED LIEN SECURED PARTY MAY EXERCISE ANY SECURED CREDITOR REMEDIES
UNDER THE APPLICABLE SUBORDINATED LIEN DOCUMENTS OR APPLICABLE LAW AS TO ANY
COMMON COLLATERAL.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 2.3(A) OR ANY OTHER
PROVISION OF THIS AGREEMENT, NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO
PREVENT ANY COLLATERAL AGENT OR ANY SECURED PARTY FROM (I) FILING A CLAIM OR
STATEMENT OF INTEREST WITH RESPECT TO THE FIRST LIEN OBLIGATIONS OR SUBORDINATED
LIEN OBLIGATIONS OWED TO IT IN ANY INSOLVENCY PROCEEDING COMMENCED BY OR AGAINST
ANY GRANTOR, (II) TAKING ANY ACTION (NOT ADVERSE TO THE PRIORITY STATUS OF THE
LIENS OF THE OTHER COLLATERAL AGENTS OR OTHER SECURED PARTIES ON THE COMMON
COLLATERAL IN WHICH SUCH OTHER COLLATERAL AGENTS OR OTHER SECURED PARTIES HAS A
PRIORITY LIEN OR THE RIGHTS OF THE OTHER COLLATERAL AGENTS OR ANY OF THE OTHER
SECURED PARTIES TO EXERCISE REMEDIES IN RESPECT THEREOF) IN ORDER TO CREATE,
PERFECT, PRESERVE OR PROTECT (BUT NOT ENFORCE) ITS LIEN ON ANY COMMON

 

13

--------------------------------------------------------------------------------


 

Collateral, (iii) filing any necessary or responsive pleadings in opposition to
any motion, adversary proceeding or other pleading filed by any Person objecting
to or otherwise seeking disallowance of the claim or Lien of such Collateral
Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Grantors
arising under any Insolvency Proceeding or applicable non-bankruptcy law,
(vi) voting on any plan of reorganization or file any proof of claim in any
Insolvency Proceeding of any Grantor, or (vii) objecting to the proposed
retention of collateral by any other Agent or any other Secured Party in full or
partial satisfaction of any First Lien Obligations or Subordinated Lien
Obligations due to such other Collateral Agent or Secured Party, in each case
(i) through (vii) above to the extent not inconsistent with, or could not result
in a resolution inconsistent with, the terms of this Agreement.


 


(C)           SUBJECT TO SECTION 2.3(B), (I) EACH SUBORDINATED LIEN COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF THE APPLICABLE SUBORDINATED LIEN SECURED
PARTIES, AGREES THAT NEITHER IT NOR ANY SUCH SUBORDINATED LIEN SECURED PARTY
WILL TAKE ANY ACTION THAT WOULD HINDER ANY EXERCISE OF REMEDIES UNDERTAKEN BY
THE FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN SECURED PARTIES WITH RESPECT
TO THE COMMON COLLATERAL, INCLUDING ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER
DISPOSITION OF COMMON COLLATERAL, WHETHER BY FORECLOSURE OR OTHERWISE, AND
(II) EACH SUBORDINATED LIEN COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF THE
APPLICABLE SUBORDINATED LIEN SECURED PARTIES, HEREBY WAIVES ANY AND ALL RIGHTS
IT OR ANY SUCH SUBORDINATED LIEN SECURED PARTY MAY HAVE AS A JUNIOR LIEN
CREDITOR OR OTHERWISE TO OBJECT TO THE MANNER IN WHICH THE FIRST LIEN COLLATERAL
AGENT OR THE FIRST LIEN SECURED PARTIES SEEK TO ENFORCE OR COLLECT THE FIRST
LIEN OBLIGATIONS OR THE LIENS GRANTED IN ANY OF THE COMMON COLLATERAL,
REGARDLESS OF WHETHER ANY ACTION OR FAILURE TO ACT BY OR ON BEHALF OF THE FIRST
LIEN COLLATERAL AGENT OR FIRST LIEN SECURED PARTIES IS ADVERSE TO THE INTERESTS
OF THE SUBORDINATED LIEN SECURED PARTIES.


 


(D)           EACH SUBORDINATED LIEN COLLATERAL AGENT, FOR ITSELF AND ON BEHALF
OF THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, HEREBY ACKNOWLEDGES AND
AGREES THAT NO COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN ANY APPLICABLE
SUBORDINATED LIEN DOCUMENT SHALL BE DEEMED TO RESTRICT IN ANY WAY THE RIGHTS AND
REMEDIES OF THE FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN SECURED PARTIES
WITH RESPECT TO THE COMMON COLLATERAL AS SET FORTH IN THIS AGREEMENT AND THE
FIRST LIEN DOCUMENTS.


 


(E)           SUBJECT TO SECTION 2.3(B), EACH SUBORDINATED LIEN COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF THE APPLICABLE SUBORDINATED LIEN SECURED
PARTIES, AGREES THAT, UNLESS AND UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS
HAS OCCURRED, IT WILL NOT COMMENCE, OR JOIN WITH ANY PERSON (OTHER THAN THE
FIRST LIEN SECURED PARTIES AND THE FIRST LIEN COLLATERAL AGENT UPON THE REQUEST
THEREOF) IN COMMENCING, ANY ENFORCEMENT, COLLECTION, EXECUTION, LEVY OR
FORECLOSURE ACTION OR PROCEEDING WITH RESPECT TO ANY LIEN HELD BY IT IN THE
COMMON COLLATERAL.


 


(F)            NOTWITHSTANDING THE FOREGOING, CLAUSES (C), (D) AND (E) OF THIS
SECTION 2.3 SHALL NOT APPLY TO THE SECOND LIEN COLLATERAL AGENT OR THE SECOND
LIEN SECURED PARTIES FROM AND AFTER THE OCCURRENCE OF THE SECOND LIEN
ENFORCEMENT DATE.

 

14

--------------------------------------------------------------------------------


 


SECTION 2.4            EXERCISE OF RIGHTS.


 

(a)           No Other Restrictions.  Except as otherwise expressly set forth in
Section 2.1(a), Section 2.2(a), Section 2.3, Section 3.5 and Article 6, each
Subordinated Lien Collateral Agent and Subordinated Lien Secured Party may
exercise rights and remedies as an unsecured creditor against the Company or any
Subsidiary that has guaranteed or is otherwise obligated in respect of the
applicable Subordinated Lien Obligations in accordance with the terms of the
applicable Subordinated Lien Documents and applicable law.  Nothing in this
Agreement shall prohibit the receipt by any Subordinated Lien Collateral Agent
or Subordinated Lien Secured Party of the required payments of interest and
principal so long as such receipt is not the direct or indirect result of the
exercise by any Subordinated Lien Collateral Agent or Subordinated Lien Secured
Party of rights or remedies as a secured creditor in respect of Common
Collateral or enforcement in contravention of this Agreement of any Lien in
respect of Subordinated Lien Obligations held by any of them or in any
Insolvency Proceeding. In the event any Subordinated Lien Collateral Agent or
Subordinated Lien Secured Party becomes a judgment lien creditor or other
secured creditor in respect of Common Collateral as a result of its enforcement
of its rights as an unsecured creditor in respect of Subordinated Lien
Obligations or otherwise, such judgment or other lien shall be subordinated to
the Liens securing First Lien Obligations on the same basis as the other Liens
securing the Subordinated Lien Obligations are so subordinated to such Liens
securing First Lien Obligations under this Agreement. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the First Lien
Collateral Agent or the First Lien Secured Parties may have with respect to the
Common Collateral.  Furthermore, subject to Section 3.3, for the avoidance of
doubt, nothing in this Agreement shall restrict any right any Subordinated Lien
Secured Party may have (secured or otherwise) in any property or asset of any
Grantor that does not constitute Common Collateral.

 


(B)           RELEASE OF LIENS.


 

If, at any time any Grantor or any First Lien Secured Party delivers notice to
the Subordinated Lien Collateral Agents with respect to any specified Common
Collateral that:

 

(A)          such specified Common Collateral is sold, transferred or otherwise
disposed of (a “Disposition”) by the owner of such Common Collateral in a
transaction permitted under the First Lien Documents, the Second Lien Documents
and the Third Lien Documents; or

 

(B)           the First Lien Secured Parties are releasing or have released
their Liens on such Common Collateral in connection with a Disposition in
connection with an Exercise of Secured Creditor Remedies with respect to such
Common Collateral; or

 

(C)           the Liens securing the First Lien Obligations thereon are
otherwise released as permitted by the First Lien Documents or by the First Lien
Collateral Agent on behalf of the First Lien Secured Parties (unless, in the
case of clause (B) or (C) of this Section 2.4(b) such release occurs in
connection with, and after giving effect to, a Discharge of First Lien
Obligations which discharge is not in connection with a foreclosure of, or other
exercise of remedies with respect to, Common Collateral by the First Lien
Secured Parties (such discharge not in

 

15

--------------------------------------------------------------------------------


 

connection with any such foreclosure or exercise of remedies, a “Payment
Discharge”)),

 

then the Liens upon such Common Collateral (and any other Common Collateral
where notice of a Disposition is not required) securing Subordinated Lien
Obligations will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing First Lien
Obligations are released and discharged (provided that in the case of clause
(B) or (C) of this Section 2.4(b), the Liens on any Common Collateral disposed
of in connection with an Exercise of Secured Creditor Remedies thereon shall be
automatically released but any proceeds thereof not applied to repay First Lien
Obligations shall be subject to the respective Liens securing Subordinated Lien
Obligations and shall be applied pursuant to Section 4.1).  Upon delivery to the
Subordinated Lien Collateral Agents of a notice from the First Lien Collateral
Agent stating that any such release of Liens securing or supporting the First
Lien Obligations has become effective, each such Subordinated Lien Collateral
Agent shall, at the Company’s expense, promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms, which instruments, releases and termination
statements shall be substantially identical to the comparable instruments,
releases and termination statements executed by the First Lien Collateral Agent
in connection with such release. Each Subordinated Lien Collateral Agent hereby
appoints the First Lien Collateral Agent and any officer or duly authorized
person of the First Lien Collateral Agent, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Subordinated Lien Collateral Agent and in the name
of such Subordinated Lien Collateral Agent or in the First Lien Collateral
Agent’s own name, from time to time, in the First Lien Collateral Agent’s sole
discretion, for the purposes of carrying out the terms of this paragraph, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

 


(C)           IN THE EVENT OF A PAYMENT DISCHARGE, THE LIENS SECURING THE SECOND
LIEN OBLIGATIONS ON COMMON COLLATERAL OWNED BY THE COMPANY OR A GRANTOR
IMMEDIATELY AFTER GIVING EFFECT TO SUCH PAYMENT DISCHARGE SHALL BECOME
FIRST-PRIORITY SECURITY INTERESTS (SUBJECT TO ANY INTERCREDITOR AGREEMENTS OR
ARRANGEMENTS AMONG SUBORDINATED LIEN SECURED PARTIES REFERRED TO IN
SECTION 7.15).


 

Section 2.5            No New Liens.

 

Until the date upon which the Discharge of First Lien Obligations shall have
occurred, the parties hereto agree that no Subordinated Lien Secured Party shall
acquire or hold any Lien on any assets of any Grantor constituting Common
Collateral, securing any Subordinated Lien Obligation, if such assets are not
also subject to the Lien of the First Lien Collateral Agent under the First Lien
Documents (and subject to the Lien Priority contemplated herein).  If any
Subordinated Lien Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any such assets securing any Subordinated Lien Obligation,
which assets are not also subject to the Lien of the First Lien Collateral Agent
under the First Lien Documents, subject to the Lien Priority set forth herein,
then the applicable Subordinated Lien Collateral

 

16

--------------------------------------------------------------------------------


 

Agent (or the applicable Subordinated Lien Secured Party) shall, without the
need for any further consent of any other Subordinated Lien Secured Party and
notwithstanding anything to the contrary in any other Subordinated Lien
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the First Lien Collateral Agent as security for the First Lien
Obligations (subject to the Lien Priority and other terms hereof) and shall use
its best efforts to promptly notify the First Lien Collateral Agent in writing
of the existence of such Lien.

 


SECTION 2.6            WAIVER OF MARSHALLING.


 

Until the Discharge of the First Lien Obligations, each Subordinated Lien
Collateral Agent, on behalf of itself and the applicable Subordinated Lien
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

 


ARTICLE 3
ACTIONS OF THE PARTIES

 

Section 3.1            Certain Actions Permitted.  The Subordinated Lien
Collateral Agents and the First Lien Collateral Agent may make such demands or
file such claims in respect of the Subordinated Lien Obligations or the First
Lien Obligations, as applicable, as are necessary to prevent the waiver or bar
of such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time.  Except as provided in Section 5.2,
nothing in this Agreement shall prohibit the receipt by any Subordinated Lien
Collateral Agent or Subordinated Lien Secured Party of the required payments of
interest, principal and other amounts owed in respect of the applicable
Subordinated Lien Obligations so long as such receipt is not the direct or
indirect result of the exercise by the applicable Subordinated Lien Collateral
Agent or Subordinated Lien Secured Party of rights or remedies as a secured
creditor or enforcement in contravention of this Agreement of any Lien held by
any of them.

 

Section 3.2            Agent for Perfection.  None of the First Lien Collateral
Agent, any First Lien Secured Party, any Subordinated Lien Collateral Agent or
any Subordinated Lien Secured Party, as applicable, shall have any obligation
whatsoever to the others to assure that the Common Collateral is genuine or
owned by the Company, any Grantor or any other Person or to preserve rights or
benefits of any Person.  The duties or responsibilities of the First Lien
Collateral Agent under this Section 3.2, are and shall be limited solely to
holding or maintaining control of the Common Collateral as agent for the
Subordinated Lien Secured Parties for purposes of perfecting the respective
Liens held by the applicable Subordinated Lien Secured Parties.  The First Lien
Collateral Agent is not and shall not be deemed to be a fiduciary of any kind
for any Subordinated Lien Collateral Agent or Subordinated Lien Secured Party,
or any other Person.  Neither Subordinated Lien Collateral Agent is or shall be
deemed to be a fiduciary of any kind for any other Collateral Agent or Secured
Party, or any other Person.  Prior to the Discharge of First Lien Obligations,
in the event that any Subordinated Lien Collateral Agent or Subordinated Lien
Secured Party receives any Common Collateral or Proceeds of Common Collateral in
violation of the terms of this Agreement, then such Subordinated Lien Collateral

 

17

--------------------------------------------------------------------------------


 

Agent or Subordinated Lien Secured Party, as the case may be, shall promptly pay
over such Proceeds or Common Collateral to the First Lien Collateral Agent in
the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of this Agreement.

 

Section 3.3            Access to Process and Sell Inventory.

 

(a)  (i)  If the First Lien Collateral Agent commences any action or proceeding
with respect to any of its rights or remedies (or any other Exercise of Secured
Creditor Remedies) (including, but not limited to, any action of foreclosure),
enforcement, collection or execution with respect to the Common Collateral
(“Common Collateral Enforcement Actions”) or if any Subordinated Lien Collateral
Agent commences any action or proceeding with respect to any of its rights or
remedies (including any action of foreclosure), enforcement, collection or
execution with respect to the Non-Revolver Collateral and a Subordinated Lien
Collateral Agent (or a purchaser at a foreclosure sale conducted in foreclosure
of any Subordinated Lien Collateral Agent’s Liens) takes actual or constructive
possession of the Non-Revolver Collateral of any Grantor (“Non-Revolver
Collateral Enforcement Actions”), then the Subordinated Lien Secured Parties and
the Subordinated Lien Collateral Agents shall (subject to, in the case of any
Non-Revolver Collateral Enforcement Action, a prior written request by the First
Lien Collateral Agent to the Subordinated Lien Collateral Agents (the
“Non-Revolver Collateral Enforcement Action Notice”)) (x) cooperate with the
First Lien Collateral Agent (and with its officers, employees, representatives
and agents) in its efforts to conduct Common Collateral Enforcement Actions in
the Common Collateral and to finish any work-in-process and process, ship,
produce, store, complete, supply, lease, sell or otherwise handle, deal with,
assemble or dispose of, in any lawful manner, the Common Collateral, (y) not
hinder or restrict in any respect the First Lien Collateral Agent from
conducting Common Collateral Enforcement Actions in the Common Collateral or
from finishing any work- in-process or processing, shipping, producing, storing,
completing, supplying, leasing, selling or otherwise handling, dealing with,
assembling or disposing of, in any lawful manner, the Common Collateral, and
(z) permit the First Lien Collateral Agent, its employees, agents, advisers and
representatives, at the cost and expense of the First Lien Secured Parties (but
with the Grantors’ reimbursement and indemnity obligation with respect thereto,
which shall not be limited), to enter upon and use the Non-Revolver Collateral
(including, without limitation, equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and intellectual property), for a period commencing on (I) the date of the
initial Common Collateral Enforcement Action or the date of delivery of the
Non-Revolver Collateral Enforcement Action Notice, as the case may be, and
(II) ending on the earlier of the date occurring 180 days thereafter and the
date on which all Common Collateral has been removed from the Non-Revolver
Collateral (such period, the “Common Collateral Processing and Sale Period”),
for purposes of:

 

(1)           ASSEMBLING AND STORING THE COMMON COLLATERAL AND COMPLETING THE
PROCESSING OF AND TURNING INTO FINISHED GOODS ANY COMMON COLLATERAL CONSISTING
OF WORK- IN-PROCESS;

 

(2)           SELLING ANY OR ALL OF THE COMMON COLLATERAL LOCATED IN OR ON SUCH
NON-REVOLVER COLLATERAL, WHETHER IN BULK, IN LOTS OR TO CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS OR OTHERWISE;

 

18

--------------------------------------------------------------------------------


 

(3)           REMOVING AND TRANSPORTING ANY OR ALL OF THE COMMON COLLATERAL
LOCATED IN OR ON SUCH NON-REVOLVER COLLATERAL;

 

(4)           OTHERWISE PROCESSING, SHIPPING, PRODUCING, STORING, COMPLETING,
SUPPLYING, LEASING, SELLING OR OTHERWISE HANDLING, DEALING WITH, ASSEMBLING OR
DISPOSING OF, IN ANY LAWFUL MANNER, THE COMMON COLLATERAL; AND/OR

 

(5)           TAKING REASONABLE ACTIONS TO PROTECT, SECURE, AND OTHERWISE
ENFORCE THE RIGHTS OR REMEDIES OF THE FIRST LIEN SECURED PARTIES AND/OR THE
FIRST LIEN COLLATERAL AGENT (INCLUDING WITH RESPECT TO ANY COMMON COLLATERAL
ENFORCEMENT ACTIONS) IN AND TO THE COMMON COLLATERAL;

 

provided, however, that nothing contained in this Agreement shall restrict the
rights of any Subordinated Lien Collateral Agent from selling, assigning or
otherwise transferring any Non-Revolver Collateral prior to the expiration of
such Common Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the First Lien
Collateral Agent and the First Lien Secured Parties) to be bound by the
provisions of this Section 3.3.  If any stay or other order prohibiting the
exercise of remedies with respect to the Common Collateral has been entered by a
court of competent jurisdiction, such Common Collateral Processing and Sale
Period shall be tolled during the pendency of any such stay or other order.

 

(II)           DURING THE PERIOD OF ACTUAL OCCUPATION, USE AND/OR CONTROL BY THE
FIRST LIEN SECURED PARTIES AND/OR THE FIRST LIEN COLLATERAL AGENT (OR THEIR
RESPECTIVE EMPLOYEES, AGENTS, ADVISERS AND REPRESENTATIVES) OF ANY NON-REVOLVER
COLLATERAL, THE FIRST LIEN SECURED PARTIES AND THE FIRST LIEN COLLATERAL AGENT
SHALL BE OBLIGATED TO REPAIR AT THEIR EXPENSE ANY PHYSICAL DAMAGE (BUT NOT ANY
DIMINUTION IN VALUE) TO SUCH NON-REVOLVER COLLATERAL, AS THE CASE MAY BE,
RESULTING FROM SUCH OCCUPANCY, USE OR CONTROL, AND TO LEAVE SUCH NON-REVOLVER
COLLATERAL, AS THE CASE MAY BE, IN SUBSTANTIALLY THE SAME CONDITION AS IT WAS AT
THE COMMENCEMENT OF SUCH OCCUPANCY, USE OR CONTROL, ORDINARY WEAR AND TEAR
EXCEPTED.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE FIRST LIEN
SECURED PARTIES OR THE FIRST LIEN COLLATERAL AGENT HAVE ANY LIABILITY TO THE
SUBORDINATED LIEN SECURED PARTIES AND/OR TO ANY SUBORDINATED LIEN COLLATERAL
AGENT PURSUANT TO THIS SECTION 3.3(A) AS A RESULT OF ANY CONDITION (INCLUDING
ANY ENVIRONMENTAL CONDITION, CLAIM OR LIABILITY) ON OR WITH RESPECT TO THE
NON-REVOLVER COLLATERAL EXISTING PRIOR TO THE DATE OF THE EXERCISE BY THE FIRST
LIEN SECURED PARTIES (OR THE FIRST LIEN COLLATERAL AGENT, AS THE CASE MAY BE) OF
THEIR RIGHTS UNDER THIS SECTION 3.3(A) AND THE FIRST LIEN SECURED PARTIES SHALL
HAVE NO DUTY OR LIABILITY TO MAINTAIN THE NON-REVOLVER COLLATERAL IN A CONDITION
OR MANNER BETTER THAN THAT IN WHICH IT WAS MAINTAINED PRIOR TO THE USE THEREOF
BY THE FIRST LIEN SECURED PARTIES, OR FOR ANY DIMINUTION IN THE VALUE OF THE
NON-REVOLVER COLLATERAL THAT RESULTS FROM ORDINARY WEAR AND TEAR RESULTING FROM
THE USE OF THE NON-REVOLVER COLLATERAL BY THE FIRST LIEN SECURED PARTIES IN THE
MANNER AND FOR THE TIME PERIODS SPECIFIED UNDER THIS SECTION 3.3(A).  WITHOUT
LIMITING THE RIGHTS GRANTED IN THIS SECTION 3.3(A), THE FIRST LIEN SECURED
PARTIES AND THE FIRST LIEN COLLATERAL AGENT SHALL COOPERATE WITH THE
SUBORDINATED LIEN SECURED PARTIES AND/OR THE SUBORDINATED LIEN COLLATERAL AGENTS
IN CONNECTION WITH ANY EFFORTS MADE BY THE NON-REVOLVER SECURED PARTIES AND/OR
THE SUBORDINATED LIEN COLLATERAL AGENTS TO SELL THE NON-REVOLVER COLLATERAL.

 

19

--------------------------------------------------------------------------------

 


(B)           THE SUBORDINATED LIEN COLLATERAL AGENTS SHALL BE ENTITLED, AS A
CONDITION OF PERMITTING SUCH ACCESS AND USE, TO DEMAND AND RECEIVE ASSURANCES
REASONABLY SATISFACTORY TO IT THAT THE ACCESS OR USE REQUESTED AND ALL
ACTIVITIES INCIDENTAL THERETO:


 

(i)            will be permitted, lawful and enforceable under applicable law
and will be conducted in accordance with prudent manufacturing practices; and

 

(ii)           will be adequately insured for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Subordinated Lien Collateral Agents and the Subordinated Lien Secured Parties,
at no cost to the Subordinated Lien Collateral Agents or the Subordinated Lien
Secured Parties.

 

The Subordinated Lien Collateral Agents (x) shall provide reasonable cooperation
to the First Lien Collateral Agent in connection with the manufacture,
production, completion, handling, removal and sale of any Common Collateral by
the First Lien Collateral Agent as provided above and (y) shall be entitled to
receive, from the First Lien Collateral Agent, fair compensation and
reimbursement for their reasonable costs and expenses incurred in connection
with such cooperation, support and assistance to the First Lien Collateral
Agent.  The Subordinated Lien Collateral Agents and/or any such purchaser (or
its transferee or successor) shall not otherwise be required to manufacture,
produce, complete, remove, insure, protect, store, safeguard, sell or deliver
any inventory subject to any First Priority Lien held by the First Lien
Collateral Agent or to provide any support, assistance or cooperation to the
First Lien Collateral Agent in respect thereof.

 

For the avoidance of doubt, this Section 3.3 governs the rights of access and
inspection as between the First Lien Secured Parties on the one hand and the
Subordinated Lien Secured Parties on the other (and not as between the Secured
Parties and the Grantors, which rights are set forth in and governed by the
applicable Credit Documents and are not affected by this Section 3.3).

 

Section 3.4            Insurance.  Proceeds of Common Collateral include
insurance proceeds and, therefore, the Lien Priority shall govern the ultimate
disposition of insurance proceeds to the extent such insurance insures Common
Collateral.  Prior to the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall have the sole and exclusive right, as against the
Subordinated Lien Collateral Agents, to the extent permitted by the First Lien
Documents and subject to the rights of the Grantors thereunder, to adjust
settlement of insurance claims to the extent such insurance insures Common
Collateral in the event of any covered loss, theft or destruction of Common
Collateral.  Prior to the Discharge of First Lien Obligations, all proceeds of
such insurance with respect to Common Collateral shall be remitted for
application in accordance Section 4.1 hereof.

 

Section 3.5            Exercise of Remedies - Set Off and Tracing of and
Priorities in Proceeds.  Each Subordinated Lien Collateral Agent, for itself and
on behalf of the applicable Subordinated Lien Secured Parties, acknowledges and
agrees that, to the extent such Subordinated Lien Collateral Agent or
Subordinated Lien Secured Party exercises its rights of set-off against any
Grantor’s Deposit Accounts to the extent constituting or containing Common
Collateral or proceeds thereof, the amount of such set-off shall be deemed to be
Common

 

20

--------------------------------------------------------------------------------


 

Collateral to be held and distributed pursuant to Section 4.1.  In addition,
unless and until the Discharge of First Lien Obligations occurs, each
Subordinated Lien Collateral Agent and Subordinated Lien Secured Party hereby
consents to the application, of cash or other proceeds of Common Collateral,
deposited under control agreements to the repayment of First Lien Obligations
pursuant to the First Lien Documents.

 

Section 3.6            Intellectual Property License.  The Second Lien
Collateral Agent and the First Lien Collateral Agent acknowledge that the
Grantors have granted to the First Lien Collateral Agent an irrevocable,
nonexclusive, royalty-free right and license to use the Intellectual Property
Collateral (as defined in the Second Lien Security Agreement) to the extent
necessary to enable the First Lien Collateral Agent to realize on, and exercise
all rights of the First Lien Collateral Agent and the First Lien Secured Parties
in relation to the Common Collateral.

 


ARTICLE 4
APPLICATION OF PROCEEDS

 

Section 4.1            Application of Proceeds.

 


(A)           REVOLVING NATURE OF FIRST LIEN OBLIGATIONS.  EACH SUBORDINATED
LIEN COLLATERAL AGENT, FOR AND ON BEHALF OF ITSELF AND THE APPLICABLE
SUBORDINATED LIEN SECURED PARTIES, EXPRESSLY ACKNOWLEDGES AND AGREES THAT
(I) THE REVOLVING CREDIT AGREEMENT INCLUDES A REVOLVING COMMITMENT, THAT IN THE
ORDINARY COURSE OF BUSINESS THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN
SECURED PARTIES WILL APPLY PAYMENTS AND MAKE ADVANCES THEREUNDER, AND THAT NO
APPLICATION OF ANY COMMON COLLATERAL OR THE RELEASE OF ANY LIEN BY THE FIRST
LIEN COLLATERAL AGENT UPON ANY PORTION OF THE COMMON COLLATERAL IN CONNECTION
WITH A PERMITTED DISPOSITION BY THE GRANTORS UNDER THE REVOLVING CREDIT
AGREEMENT SHALL CONSTITUTE AN EXERCISE OF SECURED CREDITOR REMEDIES UNDER THIS
AGREEMENT; (II) SUBJECT TO THE LIMITATIONS, IF ANY, SET FORTH IN THE SECOND LIEN
DOCUMENTS (AS IN EFFECT ON THE DATE HEREOF), THE AMOUNT OF THE FIRST LIEN
OBLIGATIONS THAT MAY BE OUTSTANDING AT ANY TIME OR FROM TIME TO TIME MAY BE
INCREASED OR REDUCED AND SUBSEQUENTLY REBORROWED, AND THAT THE TERMS OF THE
FIRST LIEN OBLIGATIONS MAY BE MODIFIED, EXTENDED OR AMENDED FROM TIME TO TIME,
AND THAT THE AGGREGATE AMOUNT OF THE FIRST LIEN OBLIGATIONS MAY BE INCREASED,
REPLACED OR REFINANCED, IN EACH EVENT, WITHOUT NOTICE TO OR CONSENT BY THE
SUBORDINATED LIEN SECURED PARTIES AND WITHOUT AFFECTING THE PROVISIONS HEREOF;
AND (III) ALL COMMON COLLATERAL RECEIVED BY THE FIRST LIEN COLLATERAL AGENT MAY
BE APPLIED, REVERSED, REAPPLIED, CREDITED, OR REBORROWED, IN WHOLE OR IN PART,
TO THE FIRST LIEN OBLIGATIONS AT ANY TIME. THE LIEN PRIORITY SHALL NOT BE
ALTERED OR OTHERWISE AFFECTED BY ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT,
EXTENSION, REPAYMENT, REBORROWING, INCREASE, REPLACEMENT, RENEWAL, RESTATEMENT
OR REFINANCING OF EITHER THE FIRST LIEN OBLIGATIONS OR ANY SUBORDINATED LIEN
OBLIGATIONS, OR ANY PORTION THEREOF.


 


(B)           APPLICATION OF PROCEEDS OF COMMON COLLATERAL.  THE FIRST LIEN
COLLATERAL AGENT AND EACH SUBORDINATED LIEN COLLATERAL AGENT HEREBY AGREE THAT
ALL COMMON COLLATERAL AND ALL PROCEEDS THEREOF, RECEIVED BY ANY OF THEM IN
CONNECTION WITH ANY EXERCISE OF SECURED CREDITOR REMEDIES WITH RESPECT TO THE
COMMON COLLATERAL SHALL BE APPLIED, FIRST, TO THE PAYMENT OF COSTS AND EXPENSES
OF THE FIRST LIEN COLLATERAL AGENT IN CONNECTION WITH SUCH EXERCISE OF SECURED
CREDITOR REMEDIES, AND SECOND, TO THE PAYMENT OF THE FIRST LIEN OBLIGATIONS IN

 

21

--------------------------------------------------------------------------------


 

accordance with the First Lien Documents until the Discharge of First Lien
Obligations shall have occurred.


 


(C)           PAYMENTS OVER.  ANY COMMON COLLATERAL OR PROCEEDS THEREOF RECEIVED
BY ANY SUBORDINATED LIEN COLLATERAL AGENT OR SUBORDINATED LIEN SECURED PARTY IN
CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING SET OFF OR CREDIT
BID) OR IN ANY INSOLVENCY PROCEEDING RELATING TO THE COMMON COLLATERAL NOT
EXPRESSLY PERMITTED BY THIS AGREEMENT OR PRIOR TO THE DISCHARGE OF FIRST LIEN
OBLIGATIONS SHALL BE SEGREGATED AND HELD IN TRUST FOR THE BENEFIT OF AND
FORTHWITH PAID OVER TO THE FIRST LIEN COLLATERAL AGENT (AND/OR ITS DESIGNEES)
FOR THE BENEFIT OF THE FIRST LIEN SECURED PARTIES IN THE SAME FORM AS RECEIVED,
WITH ANY NECESSARY ENDORSEMENTS OR AS A COURT OF COMPETENT JURISDICTION MAY
OTHERWISE DIRECT. THE FIRST LIEN COLLATERAL AGENT IS HEREBY AUTHORIZED TO MAKE
ANY SUCH ENDORSEMENTS AS AGENT FOR EACH SUCH SUBORDINATED LIEN COLLATERAL AGENT
OR SUBORDINATED LIEN SECURED PARTY.  THIS AUTHORIZATION IS COUPLED WITH AN
INTEREST AND IS IRREVOCABLE.


 


(D)           LIMITED OBLIGATION OR LIABILITY.  IN EXERCISING REMEDIES, WHETHER
AS A SECURED CREDITOR OR OTHERWISE, THE FIRST LIEN COLLATERAL AGENT SHALL HAVE
NO OBLIGATION OR LIABILITY TO ANY SUBORDINATED LIEN COLLATERAL AGENT OR
SUBORDINATED LIEN SECURED PARTY REGARDING THE ADEQUACY OF ANY PROCEEDS REALIZED
ON ANY COLLATERAL OR FOR ANY ACTION OR OMISSION, SAVE AND EXCEPT SOLELY FOR AN
ACTION OR OMISSION THAT BREACHES THE EXPRESS OBLIGATIONS UNDERTAKEN BY EACH
PARTY UNDER THE TERMS OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN CONTAINED, NONE OF THE PARTIES HERETO WAIVES ANY CLAIM THAT IT
MAY HAVE AGAINST A SECURED PARTY ON THE GROUNDS THAT AND SALE, TRANSFER OR OTHER
DISPOSITION BY THE SECURED PARTY WAS NOT COMMERCIALLY REASONABLE IN EVERY
RESPECT AS REQUIRED BY THE UCC.


 


(E)           TURNOVER OF COLLATERAL AFTER DISCHARGE.  UPON THE DISCHARGE OF
FIRST LIEN OBLIGATION, THE FIRST LIEN COLLATERAL AGENT SHALL (A) NOTIFY THE
SECOND LIEN COLLATERAL AGENT (OR, IF THE FIRST LIEN COLLATERAL AGENT HAS BEEN
NOTIFIED IN WRITING BY THE COMPANY AND THE SECOND LIEN COLLATERAL AGENT OF THE
OCCURRENCE OF A DISCHARGE OF SECOND LIEN OBLIGATIONS, THE THIRD LIEN COLLATERAL
AGENT) IN WRITING OF THE OCCURRENCE OF SUCH DISCHARGE OF FIRST LIEN OBLIGATIONS
AND (B) AT THE COMPANY’S EXPENSE, DELIVER TO SUCH SUBORDINATED LIEN COLLATERAL
AGENT OR EXECUTE SUCH DOCUMENTS AS SUCH SUBORDINATED LIEN COLLATERAL AGENT MAY
REASONABLY REQUEST IN ORDER TO AFFECT A TRANSFER OF CONTROL TO SUCH SUBORDINATED
LIEN COLLATERAL AGENT OVER ANY AND ALL COMMON COLLATERAL.


 

Section 4.2            Specific Performance.  Each of the First Lien Collateral
Agent and each Subordinated Lien Collateral Agent is hereby authorized to demand
specific performance of this Agreement, whether or not the Company or any
Grantor shall have complied with any of the provisions of any of the Credit
Documents, at any time when the other Party shall have failed to comply with any
of the provisions of this Agreement applicable to it.  Each of the First Lien
Collateral Agent, for and on behalf of itself and the First Lien Secured
Parties, and each Subordinated Lien Collateral Agent, for and on behalf of
itself and the applicable Subordinated Lien Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.

 

22

--------------------------------------------------------------------------------


 


ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1            Notice of Acceptance and Other Waivers.

 


(A)           ALL FIRST LIEN OBLIGATIONS AT ANY TIME MADE OR INCURRED BY THE
COMPANY OR ANY GRANTOR SHALL BE DEEMED TO HAVE BEEN MADE OR INCURRED IN RELIANCE
UPON THIS AGREEMENT, AND EACH SUBORDINATED LIEN COLLATERAL AGENT, ON BEHALF OF
ITSELF AND THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, HEREBY WAIVES
NOTICE OF ACCEPTANCE, OR PROOF OF RELIANCE BY THE FIRST LIEN COLLATERAL AGENT OR
ANY FIRST LIEN SECURED PARTY OF THIS AGREEMENT, AND NOTICE OF THE EXISTENCE,
INCREASE, RENEWAL, EXTENSION, ACCRUAL, CREATION, OR NON-PAYMENT OF ALL OR ANY
PART OF THE FIRST LIEN OBLIGATIONS.  ALL SUBORDINATED LIEN OBLIGATIONS AT ANY
TIME MADE OR INCURRED BY THE COMPANY OR ANY GRANTOR SHALL BE DEEMED TO HAVE BEEN
MADE OR INCURRED IN RELIANCE UPON THIS AGREEMENT, AND EACH SUBORDINATED LIEN
COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE SUBORDINATED LIEN
SECURED PARTIES, HEREBY WAIVES NOTICE OF ACCEPTANCE, OR PROOF OF RELIANCE, BY
SUCH OTHER SUBORDINATED LIEN COLLATERAL AGENT OR SUBORDINATED LIEN SECURED PARTY
OF THIS AGREEMENT, AND NOTICE OF THE EXISTENCE, INCREASE, RENEWAL, EXTENSION,
ACCRUAL, CREATION, OR NON-PAYMENT OF ALL OR ANY PART OF THE APPLICABLE
SUBORDINATED LIEN OBLIGATIONS.


 


(B)           NONE OF THE FIRST LIEN COLLATERAL AGENT, ANY FIRST LIEN SECURED
PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE
COMMON COLLATERAL OR ANY PROCEEDS THEREOF, OR FOR ANY DELAY IN DOING SO, OR
SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COMMON
COLLATERAL OR PROCEEDS THEREOF OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH
REGARD TO THE COMMON COLLATERAL OR ANY PART OR PROCEEDS THEREOF, EXCEPT AS
SPECIFICALLY PROVIDED IN THIS AGREEMENT. IF THE FIRST LIEN COLLATERAL AGENT OR
ANY FIRST LIEN SECURED PARTY HONORS (OR FAILS TO HONOR) A REQUEST BY ANY
BORROWER UNDER THE REVOLVING CREDIT AGREEMENT FOR AN EXTENSION OF CREDIT
PURSUANT TO ANY REVOLVING CREDIT AGREEMENT OR ANY OF THE OTHER FIRST LIEN
DOCUMENTS, WHETHER THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED
PARTY HAS KNOWLEDGE THAT THE HONORING OF (OR FAILURE TO HONOR) ANY SUCH REQUEST
WOULD CONSTITUTE A DEFAULT UNDER THE TERMS OF ANY SUBORDINATED LIEN DOCUMENT
(BUT NOT A DEFAULT UNDER THIS AGREEMENT) OR AN ACT, CONDITION, OR EVENT THAT,
WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH
A DEFAULT, OR IF THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED PARTY
OTHERWISE SHOULD EXERCISE ANY OF ITS CONTRACTUAL RIGHTS OR REMEDIES UNDER ANY
FIRST LIEN DOCUMENTS (SUBJECT TO THE EXPRESS TERMS AND CONDITIONS HEREOF),
NEITHER THE FIRST LIEN COLLATERAL AGENT NOR ANY FIRST LIEN SECURED PARTY SHALL
HAVE ANY LIABILITY WHATSOEVER TO ANY SUBORDINATED LIEN COLLATERAL AGENT OR
SUBORDINATED LIEN SECURED PARTY AS A RESULT OF SUCH ACTION, OMISSION, OR
EXERCISE (SO LONG AS ANY SUCH EXERCISE DOES NOT BREACH THE EXPRESS TERMS AND
PROVISIONS OF THIS AGREEMENT). THE FIRST LIEN COLLATERAL AGENT AND THE FIRST
LIEN SECURED PARTIES SHALL BE ENTITLED TO MANAGE AND SUPERVISE THEIR LOANS AND
EXTENSIONS OF CREDIT UNDER ANY REVOLVING CREDIT AGREEMENT AND ANY OF THE OTHER
FIRST LIEN DOCUMENTS AS THEY MAY, IN THEIR SOLE DISCRETION, DEEM APPROPRIATE,
AND MAY MANAGE THEIR LOANS AND EXTENSIONS OF CREDIT WITHOUT REGARD TO ANY RIGHTS
OR INTERESTS THAT ANY SUBORDINATED LIEN COLLATERAL AGENT OR SUBORDINATED LIEN
SECURED PARTY HAVE IN THE COMMON COLLATERAL, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT. EACH SUBORDINATED LIEN COLLATERAL AGENT, ON BEHALF OF
ITSELF AND THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, AGREES THAT NEITHER
THE FIRST LIEN COLLATERAL AGENT NOR ANY FIRST LIEN SECURED PARTY SHALL INCUR ANY
LIABILITY AS A RESULT OF A SALE, LEASE, LICENSE, APPLICATION, OR OTHER
DISPOSITION OF ALL OR ANY PORTION

 

23

--------------------------------------------------------------------------------


 

of the Common Collateral or Proceeds thereof, pursuant to the First Lien
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement. The Subordinated Lien Collateral Agents and the Subordinated Lien
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the any applicable Subordinated Lien Document as they
may, in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests of the First Lien
Collateral Agent or any First Lien Secured Parties, except as otherwise
expressly set forth in this Agreement.


 

Section 5.2            Modifications to First Lien Documents and Subordinated
Lien Documents.

 


(A)           IN THE EVENT THAT THE FIRST LIEN COLLATERAL AGENT OR THE FIRST
LIEN SECURED PARTIES ENTER INTO ANY AMENDMENT, WAIVER OR CONSENT IN RESPECT OF
OR REPLACE ANY OF THE FIRST LIEN SECURITY DOCUMENTS FOR THE PURPOSE OF ADDING
TO, OR DELETING FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY
PROVISIONS OF, ANY FIRST LIEN SECURITY DOCUMENT OR CHANGING IN ANY MANNER THE
RIGHTS OF THE FIRST LIEN COLLATERAL AGENT, THE FIRST LIEN SECURED PARTIES, THE
COMPANY OR ANY OTHER GRANTOR THEREUNDER (INCLUDING THE RELEASE OF ANY LIENS IN
COMMON COLLATERAL IN ACCORDANCE WITH SECTION 2.4(B)), THEN SUCH AMENDMENT,
WAIVER OR CONSENT, TO THE EXTENT RELATED TO COMMON COLLATERAL, SHALL APPLY
AUTOMATICALLY TO ANY COMPARABLE PROVISION (BUT ONLY TO THE EXTENT AS SUCH
PROVISION RELATES TO COMMON COLLATERAL) OF EACH COMPARABLE SUBORDINATED LIEN
SECURITY DOCUMENT WITHOUT THE CONSENT OF ANY SUBORDINATED LIEN COLLATERAL AGENT
OR SUBORDINATED LIEN SECURED PARTY AND WITHOUT ANY ACTION BY ANY SUBORDINATED
LIEN COLLATERAL AGENT, SUBORDINATED LIEN SECURED PARTY, THE COMPANY OR ANY OTHER
GRANTOR; PROVIDED, HOWEVER, THAT SUCH AMENDMENT, WAIVER OR CONSENT DOES NOT
MATERIALLY ADVERSELY AFFECT THE RIGHTS OF THE SUBORDINATED LIEN SECURED PARTIES
OR THE INTERESTS OF THE SUBORDINATED LIEN SECURED PARTIES IN THE COMMON
COLLATERAL IN A MANNER MATERIALLY DIFFERENT FROM THAT AFFECTING THE RIGHTS OF
THE FIRST LIEN SECURED PARTIES THEREUNDER OR THEREIN. THE FIRST LIEN COLLATERAL
AGENT SHALL GIVE WRITTEN NOTICE OF SUCH AMENDMENT, WAIVER OR CONSENT (ALONG WITH
A COPY THEREOF) TO EACH SUBORDINATED LIEN COLLATERAL AGENT; PROVIDED, HOWEVER,
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE EFFECTIVENESS OF SUCH
AMENDMENT WITH RESPECT TO THE PROVISIONS OF ANY SUBORDINATED LIEN SECURITY
DOCUMENT AS SET FORTH IN THIS SECTION 5.2(A).  FOR THE AVOIDANCE OF DOUBT, NO
SUCH AMENDMENT, MODIFICATION OR WAIVER SHALL APPLY OR OTHERWISE EFFECT (A) ANY
NON-REVOLVER COLLATERAL OR (B) ANY DOCUMENT, AGREEMENT OR INSTRUMENT WHICH
NEITHER GRANTS NOR PURPORTS TO GRANT A LIEN ON, NOR GOVERNS NOR PURPORTS TO
GOVERN ANY RIGHTS OR REMEDIES IN RESPECT OF, COMMON COLLATERAL.


 


(B)           SO LONG AS THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS NOT
OCCURRED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST LIEN COLLATERAL AGENT,
NO SUBORDINATED LIEN COLLATERAL AGENT SHALL CONSENT TO AMEND, SUPPLEMENT OR
OTHERWISE MODIFY ANY, OR ENTER INTO ANY NEW, SUBORDINATED LIEN SECURITY DOCUMENT
RELATING TO COMMON COLLATERAL TO THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION, OR THE TERMS OF SUCH NEW SUBORDINATED LIEN SECURITY DOCUMENT,
WOULD BE PROHIBITED BY OR INCONSISTENT WITH ANY OF THE TERMS OF THIS AGREEMENT.
EACH SUBORDINATED LIEN COLLATERAL AGENT AGREES THAT EACH APPLICABLE SUBORDINATED
LIEN SECURITY DOCUMENT RELATING TO COMMON COLLATERAL SHALL INCLUDE THE FOLLOWING
LANGUAGE (OR LANGUAGE TO SIMILAR EFFECT APPROVED BY THE FIRST LIEN COLLATERAL
AGENT):

 

24

--------------------------------------------------------------------------------


 

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the [Subordinated Lien Collateral Agent] pursuant to this
Agreement and the exercise of any right or remedy by the [Subordinated Lien
Collateral Agent] hereunder are subject to the limitations and provisions of the
Revolver Intercreditor Agreement, dated as of February 22, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Deutsche Bank AG New York Branch, as First
Lien Collateral Agent, DBTCA, as Second Lien Collateral Agent and Deutsche Bank
AG Cayman Islands Branch, as Third Lien Collateral Agent, and certain other
persons party or that may become party thereto from time to time, and consented
to by Building Materials Corporation of America and the Grantors identified
therein.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

 


(C)           NO CONSENT FURNISHED BY THE FIRST LIEN COLLATERAL AGENT OR ANY
SUBORDINATED LIEN COLLATERAL AGENT PURSUANT TO SECTIONS 5.2(A) OR 5.2(B) HEREOF
SHALL BE DEEMED TO CONSTITUTE THE MODIFICATION OR WAIVER OF ANY PROVISIONS OF
THE FIRST LIEN DOCUMENTS OR ANY OF THE SUBORDINATED LIEN DOCUMENTS, EACH OF
WHICH REMAIN IN FULL FORCE AND EFFECT AS WRITTEN.


 


(D)           THE FIRST LIEN OBLIGATIONS AND THE SEVERAL SUBORDINATED LIEN
OBLIGATIONS MAY BE REFINANCED, IN WHOLE OR IN PART, IN EACH CASE, WITHOUT NOTICE
TO, OR THE CONSENT (EXCEPT TO THE EXTENT A CONSENT IS REQUIRED TO PERMIT THE
REFINANCING TRANSACTION UNDER ANY FIRST LIEN DOCUMENT OR ANY SUBORDINATED LIEN
DOCUMENT) OF THE FIRST LIEN COLLATERAL AGENT, THE FIRST LIEN SECURED PARTIES,
ANY SUBORDINATED LIEN COLLATERAL AGENT OR ANY SUBORDINATED LIEN SECURED PARTIES,
AS THE CASE MAY BE, PROVIDED SUCH REFINANCING DOES NOT AFFECT THE RELATIVE LIEN
PRIORITIES PROVIDED FOR HEREIN OR DIRECTLY ALTER THE OTHER PROVISIONS HEREOF TO
THE EXTENT RELATING TO THE RELATIVE RIGHTS, OBLIGATIONS AND PRIORITIES OF THE
FIRST LIEN SECURED PARTIES ON THE ONE HAND AND THE SUBORDINATED LIEN SECURED
PARTIES ON THE OTHER.


 


SECTION 5.3            REINSTATEMENT AND CONTINUATION OF AGREEMENT.


 

If the First Lien Collateral Agent or any First Lien Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of the Company, any other Grantor, or any other Person any payment made
in satisfaction of all or any portion of the First Lien Obligations (a
“Recovery”), then the First Lien Obligations shall be reinstated to the extent
of such Recovery.  If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Recovery, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the Parties from such
date of reinstatement.  The First Lien Collateral Agent shall use commercially
reasonable efforts to give written notice to the Subordinated Lien Collateral
Agents of the occurrence of any such Recovery (provided that the failure to give
such notice shall not affect the First Lien Collateral Agent’s rights hereunder,
except it being understood that no Subordinated Lien Collateral Agent shall be
charged with knowledge of such Recovery or required to take any actions based on
such Recovery until it has received such written notice of the occurrence of
such Recovery).

 

25

--------------------------------------------------------------------------------


 

All rights, interests, agreements, and obligations of the First Lien Collateral
Agent, each Subordinated Lien Collateral Agent, the First Lien Secured Parties
and the Subordinated Lien Secured Parties under this Agreement shall remain in
full force and effect and shall continue irrespective of the commencement of, or
any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against the Company or any Grantor or any other circumstance
which otherwise might constitute a defense (other than a defense that such
obligations have in fact been repaid) available to, or a discharge of the
Company or any Grantor in respect of the First Lien Obligations or the
applicable Subordinated Lien Obligations. No priority or right of the First Lien
Collateral Agent or any First Lien Secured Party shall at any time be prejudiced
or impaired in any way by any act or failure to act on the part of the Company
or any other Grantor or by the non-compliance by any Person with the terms,
provisions, or covenants of any of the First Lien Documents, regardless of any
knowledge thereof which the First Lien Collateral Agent or any First Lien
Secured Party may have.

 


ARTICLE 6
INSOLVENCY PROCEEDINGS

 


SECTION 6.1            DIP FINANCING.


 


(A)           IF THE COMPANY OR ANY GRANTOR SHALL BE SUBJECT TO ANY INSOLVENCY
PROCEEDING AT ANY TIME PRIOR TO THE DISCHARGE OF FIRST LIEN OBLIGATIONS, AND THE
FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN SECURED PARTIES SHALL SEEK TO
PROVIDE THE COMPANY OR ANY OTHER GRANTOR WITH, OR CONSENT TO A THIRD PARTY
PROVIDING, ANY FINANCING UNDER SECTION 364 OF THE BANKRUPTCY CODE OR CONSENT TO
ANY ORDER FOR THE USE OF CASH COLLATERAL CONSTITUTING COMMON COLLATERAL UNDER
SECTION 363 OF THE BANKRUPTCY CODE (EACH, A “DIP FINANCING”), WITH SUCH DIP
FINANCING TO BE SECURED BY ALL OR ANY PORTION OF THE COMMON COLLATERAL
(INCLUDING ASSETS THAT, BUT FOR THE APPLICATION OF SECTION 552 OF THE BANKRUPTCY
CODE WOULD BE COMMON COLLATERAL) BUT NOT ANY OTHER ASSET OR ANY NON-REVOLVER
COLLATERAL, THEN EACH SUBORDINATED LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF
AND THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, AGREES THAT IT WILL RAISE
NO OBJECTION AND WILL NOT SUPPORT ANY OBJECTION TO SUCH DIP FINANCING OR USE OF
CASH COLLATERAL OR TO THE LIENS CURING THE SAME ON THE GROUNDS OF A FAILURE TO
PROVIDE “ADEQUATE PROTECTION” FOR THE LIENS OF SUCH SUBORDINATED LIEN COLLATERAL
AGENT SECURING THE APPLICABLE SUBORDINATED LIEN OBLIGATIONS OR ON ANY OTHER
GROUNDS (AND WILL NOT REQUEST ANY ADEQUATE PROTECTION SOLELY AS A RESULT OF SUCH
DIP FINANCING OR USE OF CASH COLLATERAL THAT IS COMMON COLLATERAL, EXCEPT AS
PERMITTED BY SECTION 6.3(B)), SO LONG AS (I) SUCH SUBORDINATED LIEN COLLATERAL
AGENT RETAINS ITS LIEN ON THE COMMON COLLATERAL TO SECURE THE APPLICABLE
SUBORDINATED LIEN OBLIGATIONS (IN EACH CASE, INCLUDING PROCEEDS THEREOF ARISING
AFTER THE COMMENCEMENT OF THE CASE UNDER THE BANKRUPTCY CODE), (II) THE TERMS OF
THE DIP FINANCING DO NOT COMPEL THE APPLICABLE GRANTOR TO SEEK CONFIRMATION OF A
SPECIFIC PLAN OF REORGANIZATION FOR WHICH ALL OR SUBSTANTIALLY ALL OF THE
MATERIAL TERMS OF SUCH PLAN ARE SET FORTH IN THE DIP FINANCING DOCUMENTATION OR
RELATED DOCUMENT; AND (III) ALL LIENS ON COMMON COLLATERAL SECURING ANY SUCH DIP
FINANCING SHALL BE SENIOR TO OR ON A PARITY WITH THE LIENS OF THE FIRST LIEN
COLLATERAL AGENT AND THE FIRST LIEN SECURED PARTIES SECURING THE FIRST LIEN
OBLIGATIONS ON COMMON COLLATERAL; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN
THIS AGREEMENT SHALL PROHIBIT OR RESTRICT ANY SUBORDINATED LIEN COLLATERAL AGENT
OR SUBORDINATED LIEN SECURED PARTY FROM RAISING ANY OBJECTION OR SUPPORTING ANY
OBJECTION TO SUCH DIP FINANCING OR USE OF CASH COLLATERAL OR TO THE LIENS
SECURING THE SAME ON THE GROUNDS OF A FAILURE TO PROVIDE “ADEQUATE PROTECTION”
FOR THE

 

26

--------------------------------------------------------------------------------


 

Liens of such Subordinated Lien Collateral Agent on Non-Revolver Collateral
securing the applicable Subordinated Lien Obligations.


 


(B)           ALL LIENS GRANTED TO THE FIRST LIEN COLLATERAL AGENT OR ANY
SUBORDINATED LIEN COLLATERAL AGENT IN ANY INSOLVENCY PROCEEDING, WHETHER AS
ADEQUATE PROTECTION OR OTHERWISE, ARE INTENDED BY THE PARTIES TO BE AND SHALL BE
DEEMED TO BE SUBJECT TO THE LIEN PRIORITY AND THE OTHER TERMS AND CONDITIONS OF
THIS AGREEMENT.


 

Section 6.2            Relief from Stay.  Each Subordinated Lien Collateral
Agent, on behalf of itself and the applicable Subordinated Lien Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the Common Collateral without
the First Lien Collateral Agent’s express written consent.

 


SECTION 6.3            NO CONTEST; ADEQUATE PROTECTION.


 


(A)           EACH SUBORDINATED LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF AND
THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, AGREES THAT IT SHALL NOT
CONTEST (OR SUPPORT ANY OTHER PERSON CONTESTING) (X) ANY REQUEST BY THE FIRST
LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED PARTY FOR ADEQUATE PROTECTION OF
ITS INTEREST IN THE COMMON COLLATERAL, (Y) ANY OBJECTION BY THE FIRST LIEN
COLLATERAL AGENT OR ANY FIRST LIEN SECURED PARTY TO ANY MOTION, RELIEF, ACTION,
OR PROCEEDING BASED ON A CLAIM BY THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST
LIEN SECURED PARTY THAT ITS INTERESTS IN THE COMMON COLLATERAL ARE NOT
ADEQUATELY PROTECTED (OR ANY OTHER SIMILAR REQUEST UNDER ANY LAW APPLICABLE TO
AN INSOLVENCY PROCEEDING), SO LONG AS ANY LIENS GRANTED TO THE FIRST LIEN
COLLATERAL AGENT AS ADEQUATE PROTECTION OF ITS INTERESTS ARE SUBJECT TO THIS
AGREEMENT OR (Z) ANY LAWFUL EXERCISE BY THE FIRST LIEN COLLATERAL AGENT OR ANY
FIRST LIEN SECURED PARTY OF THE RIGHT TO CREDIT BID FIRST LIEN OBLIGATIONS AT
ANY SALE OF COMMON COLLATERAL; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS
AGREEMENT SHALL PROHIBIT OR RESTRICT ANY SUBORDINATED LIEN COLLATERAL AGENT OR
SUBORDINATED LIEN SECURED PARTY FROM CONTESTING OR CHALLENGING (OR SUPPORT ANY
OTHER PERSON CONTESTING OR CHALLENGING) ANY REQUEST BY THE FIRST LIEN COLLATERAL
AGENT OR ANY FIRST LIEN SECURED PARTY FOR “ADEQUATE PROTECTION” (OR THE GRANT OF
ANY SUCH “ADEQUATE PROTECTION”) TO THE EXTENT SUCH “ADEQUATE PROTECTION” IS IN
THE FORM OF A LIEN ON ANY NON-REVOLVER COLLATERAL.


 


(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS IN THIS SECTION 6.3, IN
ANY INSOLVENCY PROCEEDING, IF THE FIRST LIEN SECURED PARTIES (OR ANY SUBSET
THEREOF) ARE GRANTED ADEQUATE PROTECTION WITH RESPECT TO COMMON COLLATERAL IN
THE FORM OF ADDITIONAL COLLATERAL (EVEN IF SUCH COLLATERAL IS NOT OF A TYPE
WHICH WOULD OTHERWISE HAVE CONSTITUTED COMMON COLLATERAL), THEN THE FIRST LIEN
COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE FIRST LIEN SECURED PARTIES, AGREES
THAT EACH SUBORDINATED LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF AND/OR ANY OF
THE APPLICABLE SUBORDINATED LIEN SECURED PARTIES, MAY SEEK OR REQUEST (AND THE
FIRST LIEN SECURED PARTIES WILL NOT OPPOSE SUCH REQUEST) ADEQUATE PROTECTION
WITH RESPECT TO ITS INTERESTS IN SUCH COMMON COLLATERAL IN THE FORM OF A LIEN ON
THE SAME ADDITIONAL COLLATERAL, WHICH LIEN WILL BE SUBORDINATED TO THE LIENS
SECURING THE FIRST LIEN OBLIGATIONS ON THE SAME BASIS AS THE OTHER LIENS OF SUCH
SUBORDINATED LIEN COLLATERAL AGENT ON THE COMMON COLLATERAL (IT BEING UNDERSTOOD
THAT TO THE EXTENT THAT ANY SUCH ADDITIONAL COLLATERAL CONSTITUTED NON-REVOLVER
COLLATERAL AT THE TIME IT WAS GRANTED TO THE FIRST LIEN SECURED PARTIES, THE
LIEN THEREON IN FAVOR OF THE FIRST LIEN SECURED

 

27

--------------------------------------------------------------------------------


 

Parties shall be subordinate in all respects to the Liens thereon in favor of
the Second Lien Secured Parties and the Third Lien Secured Parties).


 

Section 6.4            Asset Sales.  Each Subordinated Lien Collateral Agent
agrees, on behalf of itself and the applicable Subordinated Lien Secured
Parties, that it will not oppose any sale consented to by the First Lien
Collateral Agent of any Common Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding) so long as the proceeds of such sale are applied in
accordance with this Agreement.

 

Section 6.5            Separate Grants of Security and Separate Classification. 
Each Subordinated Lien Collateral Agent, each Subordinated Lien Secured Party,
each First Lien Secured Party and the First Lien Collateral Agent each
acknowledge and agree that (i) the grants of Liens pursuant to the First Lien
Security Documents and each of the Subordinated Lien Security Documents
constitute separate and distinct grants of Liens and the Subordinated Lien
Secured Parties’ claims against the Company and/or any Grantor in respect of
Common Collateral constitute two independent junior claims separate and apart
(and of a different class) from the senior claims of the First Lien Secured
Parties and from the other Subordinated Lien Secured Parties against the Company
and the Grantors in respect of Common Collateral and (ii) because of, among
other things, their differing rights in the Common Collateral, the Subordinated
Lien Obligations are fundamentally different from the First Lien Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Lien Secured Parties and any Subordinated Lien Secured Parties in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the First Lien
Secured Parties and the Subordinated Lien Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
First Lien Obligation claims and Subordinated Lien Obligation claims against the
Grantors (with the effect being that, to the extent that the aggregate value of
the Common Collateral is sufficient (for this purpose ignoring all claims held
by the Subordinated Lien Secured Parties), the First Lien Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest at the relevant contract rate, before any distribution
is made in respect of the claims held by the Subordinated Lien Secured Parties
from such Common Collateral, with the Subordinated Lien Secured Parties hereby
acknowledging and agreeing to turn over to the First Lien Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

 

Section 6.6            Enforceability.  The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

Section 6.7            First Lien Obligations Unconditional.  All rights,
interests, agreements and obligations of the First Lien Collateral Agent and the
First Lien Secured Parties, and the Subordinated Lien Collateral Agents and the
Subordinated Lien Secured Parties, respectively, hereunder shall remain in full
force and effect irrespective of:

 

28

--------------------------------------------------------------------------------


 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FIRST LIEN DOCUMENTS
OR ANY SUBORDINATED LIEN DOCUMENTS;


 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERMS OF, ALL OR ANY OF THE FIRST LIEN OBLIGATIONS OR SUBORDINATED LIEN
OBLIGATIONS, OR ANY AMENDMENT OR WAIVER OR OTHER MODIFICATION, INCLUDING ANY
INCREASE IN THE AMOUNT THEREOF, WHETHER BY COURSE OF CONDUCT OR OTHERWISE, OF
THE TERMS OF ANY FIRST LIEN DOCUMENT OR OF THE TERMS OF THE SUBORDINATED LIEN
DOCUMENT;


 


(C)           ANY EXCHANGE OF ANY SECURITY INTEREST IN ANY COMMON COLLATERAL OR
ANY OTHER COLLATERAL, OR ANY AMENDMENT, WAIVER OR OTHER MODIFICATION, WHETHER IN
WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF ALL OR ANY OF THE FIRST LIEN
OBLIGATIONS OR SUBORDINATED LIEN OBLIGATIONS OR ANY GUARANTEE THEREOF;


 


(D)           THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING IN RESPECT OF THE
COMPANY OR ANY OTHER GRANTOR; OR


 


(E)           ANY OTHER CIRCUMSTANCES THAT OTHERWISE MIGHT CONSTITUTE A DEFENSE
(OTHER THAN A DEFENSE THAT SUCH OBLIGATIONS HAVE IN-FACT BEEN REPAID) AVAILABLE
TO, OR A DISCHARGE OF, THE COMPANY OR ANY OTHER GRANTOR IN RESPECT OF FIRST LIEN
OBLIGATIONS OR SUBORDINATED LIEN OBLIGATIONS IN RESPECT OF THIS AGREEMENT.


 


ARTICLE 7
MISCELLANEOUS

 

Section 7.1            Rights of Subrogation.  Each Subordinated Lien Collateral
Agent, for and on behalf of itself and the applicable Subordinated Lien Secured
Parties, agrees that no payment to the First Lien Collateral Agent or any First
Lien Secured Party pursuant to the provisions of this Agreement shall entitle
such Subordinated Lien Collateral Agent or Subordinated Lien Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
First Lien Obligations shall have occurred.  Following the Discharge of First
Lien Obligations, the First Lien Collateral Agent agrees to execute such
documents, agreements, and instruments as any Subordinated Lien Collateral Agent
or Subordinated Lien Secured Party may reasonably request, at the Company’s
expense, to evidence the transfer by subrogation to any such Person of an
interest in the First Lien Obligations resulting from payments to the First Lien
Collateral Agent by such Person.

 

Section 7.2            Further Assurances.  The Parties will, at their own
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that any Party may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the First Lien Collateral Agent or any Subordinated Lien Collateral Agent
to exercise and enforce its rights and remedies hereunder; provided, however,
that no Party shall be required to pay over any payment or distribution, execute
any instruments or documents, or take any other action referred to in this
Section 7.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such Party may interplead any payment
or distribution in any

 

29

--------------------------------------------------------------------------------


 

court of competent jurisdiction, without further responsibility in respect of
such payment or distribution under this Section 7.2.

 

Section 7.3            Representations.  Each Subordinated Lien Collateral Agent
represents and warrants for itself to the First Lien Collateral Agent that it
has the requisite power and authority under the applicable Subordinated Lien
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the applicable Subordinated Lien Secured
Parties and that this Agreement shall be binding obligations of such
Subordinated Lien Collateral Agent and such Subordinated Lien Secured Parties,
enforceable against such Subordinated Lien Collateral Agent and Subordinated
Lien Secured Parties in accordance with its terms.  The First Lien Collateral
Agent represents and warrants to the Subordinated Lien Collateral Agents that it
has the requisite power and authority under the First Lien Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and the First Lien Secured Parties and that this Agreement shall be
binding obligations of the First Lien Collateral Agent and the First Lien
Secured Parties, enforceable against the First Lien Collateral Agent and the
First Lien Secured Parties in accordance with its terms.

 

Section 7.4            Amendments.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Party hereto shall be
effective unless it is in a written agreement executed by the Subordinated Lien
Collateral Agents and the First Lien Collateral Agent, and consented to in
writing by the Company, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. 
Notwithstanding anything in this Section 7.4 to the contrary, this Agreement may
be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of the First Lien Collateral Agent, any First
Lien Secured Party, any Subordinated Lien Collateral Agent or any Subordinated
Lien Secured Party to (i) provide for a replacement First Lien Collateral Agent
in accordance with the First Lien Documents, provide for a replacement
Subordinated Lien Collateral Agent in accordance with the applicable
Subordinated Lien Documents and/or secure additional extensions of credit or add
other parties holding First Lien Obligations or Subordinated Lien Obligations to
the extent such Indebtedness does not expressly violate the First Lien Document
or any Subordinated Lien Documents, and (ii) in the case of such additional
Subordinated Lien Obligations, (a) establish that the Lien on the Common
Collateral securing such Subordinated Lien Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First Lien Obligations (at least to the same extent as (taken together as a
whole) the Liens on Common Collateral in favor of the Subordinated Lien
Obligations are junior and subordinate to the Liens on Common Collateral in
favor of the First Lien Obligations pursuant to this Agreement immediately prior
to the incurrence of such additional Subordinated Lien Obligations) and
(b) provide to the holders of such Subordinated Lien Obligations (or any agent
or trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Lien Collateral
Agent) as are provided to the Subordinated Lien Secured Parties under this
Agreement.  Amendments adding additional agents may be accomplished by
delivering to the parties hereto an “Additional Party-Addendum” hereto
substantially in the form of Exhibit A hereto, accompanied by an Officers’
Certificate referred to below.  Any such additional party and agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not expressly violate the First Lien Documents, the
Subordinated Lien

 

30

--------------------------------------------------------------------------------


 

Documents and this Agreement if such determination is set forth in an Officers’
Certificate delivered to such party.

 

Section 7.5            Addresses for Notices.  All notices to the First Lien
Secured Parties and the Subordinated Lien Secured Parties permitted or required
under this Agreement may be sent to the applicable Collateral Agent for such
Secured Party, respectively, as provided in the applicable Credit Document. 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).

 

Section 7.6            No Waiver, Remedies.  No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7            Continuing Agreement, Transfer of Secured Obligations. 
This Agreement is a continuing agreement and shall (a) subject to Section 5.3,
remain in full force and effect until the Discharge of First Lien Obligations
shall have occurred, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns.  Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Common Collateral.  All
references to any Grantor shall include any Grantor as debtor-in-possession and
any receiver or trustee for such Grantor in any Insolvency Proceeding.  Without
limiting the generality of the foregoing clause (c), the First Lien Collateral
Agent, any First Lien Secured Party, any Subordinated Lien Collateral Agent and
any Subordinated Lien Secured Party may assign or otherwise transfer all or any
portion of the First Lien Obligations or the applicable Subordinated Lien
Obligations, as applicable, to any other Person (other than the Company, any
Grantor or any Affiliate of the Company or any Grantor and any Subsidiary of the
Company or any Grantor), and such other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the First Lien
Collateral Agent, the applicable Subordinated Lien Collateral Agent, any First
Lien Secured Party, or any applicable Subordinated Secured Party, as the case
may be, herein or otherwise.  The First Lien Secured Parties and the
Subordinated Lien Secured Parties may continue, at any time and without notice
to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Grantor on the faith hereof.

 

Section 7.8            Governing Law; Entire Agreement.  The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

31

--------------------------------------------------------------------------------

 

Section 7.9                                   Counterparts.  This Agreement may
be executed in any number of counterparts, including by means of facsimile or
“pdf’ file thereof, and it is not necessary that the signatures of all Parties
be contained on any one counterpart hereof, each counterpart will be deemed to
be an original, and all together shall constitute one and the same document.

 

Section 7.10         No Third Party Beneficiaries.  This Agreement is solely for
the benefit of the First Lien Collateral Agent, the First Lien Secured Parties,
the Second Lien Collateral Agent, the Second Lien Secured Parties, the Third
Lien Collateral Agent and the Third Lien Secured Parties.  No other Person
(including the Company, any other Grantor or any Affiliate or Subsidiary of the
Company or any other Grantor) shall be deemed to be a third party beneficiary of
this Agreement.

 

Section 7.11         Headings.  The headings of the articles and sections of
this Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.12         Severability.  If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.13         Attorneys’ Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.14         VENUE; JURY TRIAL WAIVER.  The parties hereto consent to
the jurisdiction of any state or federal court located in New York, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 7.5 for such party.  Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid.  The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court.  EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH 1270 THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

 


(A)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

32

--------------------------------------------------------------------------------


 

Section 7.15         Intercreditor Agreement.  This Agreement is the Revolver
Intercreditor Agreement referred to in the First Lien Documents, the Second Lien
Documents and the Third Lien Documents.  Nothing in this Agreement shall be
deemed to subordinate the obligations due to (i) any First Lien Secured Party to
the obligations due to any Subordinated Lien Secured Party or (ii) any
Subordinated Lien Secured Party to the obligations due to any First Lien Secured
Party (in each case, whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens but not a subordination of Indebtedness.

 

Notwithstanding anything to the contrary contained in this Agreement, each party
hereto agrees that the Subordinated Lien Secured Parties may enter into
intercreditor agreements (or similar arrangements (including without limitation
the General Intercreditor Agreement)) governing the rights, benefits and
privileges as among the Subordinated Lien Secured Parties in respect of the
Common Collateral, this Agreement and the other Third Lien Documents, including
as to application of proceeds of the Common Collateral, voting rights, control
of the Common Collateral and waivers with respect to the Common Collateral, in
each case so long as the terms thereof do not violate or conflict with the
provisions of this Agreement, the Second Lien Documents or the Third Lien
Documents. In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement and the provisions
of this Agreement and the other First Lien Security Documents and Subordinated
Lien Security Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof and
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)).

 

Section 7.16         Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency Proceeding.

 

Section 7.17         Collateral Agents. It is understood and agreed that
(a) Deutsche Bank New York is entering into this Agreement in its capacity as
collateral monitoring agent under the Revolving Credit Agreement and the
provisions of Section 7 of the Revolving Credit Agreement applicable to the
administrative agent and collateral agent thereunder shall also apply to the
First Lien Collateral Agent hereunder, (b) DBTCA is entering into this Agreement
in its capacity as collateral agent under the Second Lien Security Agreement and
the Collateral Agency Agreement and the provisions of Section 6 of the
Collateral Agency Agreement applicable to the collateral agent thereunder shall
also apply to the Second Lien Collateral Agent hereunder and (c) Deutsche Bank
Cayman is entering in this Agreement in its capacity as Third Lien Collateral
Agent, and the provisions of Article 7 of the Bridge Loan Agreement applicable
to the administrative agent and collateral agent thereunder shall also apply to
the Third Lien Collateral Agent hereunder.

 

Section 7.18         No Warranties or Liability. Each of the First Lien
Collateral Agent, the Second Lien Collateral Agent and the Third Lien Collateral
Agent acknowledge and agree that none of the other has made any representation
or warranty with respect to the execution, validity,

 

33

--------------------------------------------------------------------------------


 

legality, completeness, collectability or enforceability of any other First Lien
Document, Second Lien Document or Third Lien Document, as the case may be.

 

Section 7.19         Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any Credit Document, the
provisions of this Agreement shall govern.

 

Section 7.20         Information Concerning Financial Condition of the Credit
Parties.  Each of the Third Lien Collateral Agent, the Second Lien Collateral
Agent and the First Lien Collateral Agent hereby assume responsibility for
keeping itself informed of the financial condition of the Grantors and all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations,
the Second Lien Obligations or the Third Lien Obligations.  The First Lien
Collateral Agent, the Second Lien Collateral Agent and the Third Lien Collateral
Agent each hereby agrees that no party shall have any duty to advise any other
party of information known to it regarding such condition or any such
circumstances. In the event either the First Lien Collateral Agent, the Second
Lien Collateral Agent or the Third Lien Collateral Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, (a) it shall be under no
obligation (i) to provide any such information to any other party or any other
party on any subsequent occasion, (ii) to undertake any investigation not a part
of its regular business routine, or (iii) to disclose any other information, or
(b) it makes no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby to hold the other Party harmless
from any action the receiving Party may take or conclusion the receiving Party
may reach or draw from any such information, as well as from and against any and
all losses, claims, damages, liabilities, and expenses to which such receiving
Party may become subject arising out of or in connection with the use of such
information.

 

Section 7.21         Acknowledgement.  The Second Lien Collateral Agent and the
Third Lien Collateral Agent, acknowledge and agree, as between themselves and on
behalf of the applicable Subordinated Lien Secured Parties, that the relative
priorities as among themselves of the Liens granted on Common Collateral are
governed under the General Intercreditor Agreement.  Furthermore, the parties
hereto acknowledge that (a) the Second Lien Collateral Agent is acting hereunder
on behalf of the Second Lien Secured Parties and, except as expressly stated
otherwise, not on behalf of the Third Lien Collateral Agent or Third Lien
Secured Parties and (b) the Third Lien Collateral Agent is acting hereunder on
behalf of the Third Lien Secured Parties and, except as expressly stated
otherwise, not on behalf of the Second Lien Collateral Agent or Second Lien
Secured Parties, and with respect thereto, as of this Agreement by the Second
Lien Collateral Agent or any Second Lien Secured Party shall not be deemed, in
and of itself, to be a breach of this Agreement by the Third Lien Collateral
Agent or any Third Lien Secured Party, and a breach of this Agreement by the
Third Lien Collateral Agent or any Third Lien Secured Parties shall not be
deemed, in and of itself, to be a breach of this Agreement by the Second Lien
Collateral Agent or any Second Lien Secured Party.

 

[Signature pages follow]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

/Marguerite Sutton/

 

 

  Name: Marguerite Sutton

 

 

  Title: Director

 

 

 

 

 

 

 

By:

/Carin Keegan/

 

 

  Name: Carin Keegan

 

 

  Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Second Lien Collateral Agent

 

 

 

 

 

By:

/Kerry Warwicker/

 

 

  Name: Kerry Warwicker

 

 

  Title: Vice President

 

 

 

 

 

 

 

By:

/Randy Kahn/

 

 

  Name: Randy Kahn

 

 

  Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH,

 

as Third Lien Collateral Agent

 

 

 

 

 

By:

/Marguerite Sutton/

 

 

  Name: Marguerite Sutton

 

 

  Title: Director

 

 

 

 

 

 

 

By:

/Carin Keegan/

 

 

  Name: Carin Keegan

 

 

  Title: Vice President

 

--------------------------------------------------------------------------------
